Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 1 of 29 PageID #: 825




                EXHIBIT 1
                     Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 2 of 29 PageID #: 826
                                                                                                                                                               3
                                                                              1
                                                                                           10:03:40    1   introductions?
       13:12:40            IN THE UNITED STATES DISTRICT COURT                             10:03:40    2                 THE COURT: Yes. Can you hear me?
                                FOR THE DISTRICT OF DELAWARE
                                                                                           10:03:41    3                 MR. COOKE: Yes. This is Mike Cooke --

                     KAJEET, INC.,               )                                         10:03:45    4                 MS. PIERGIOVANNI: I think I'm having a phone
                                                 )
                                 Plaintiff,      )                                         10:03:47    5   problem. I apologize. This is Rosemary Piergiovanni. Can
                                                 ) C.A. No. 19-2370(MN)
                     v.                          )
                                                                                           10:03:53    6   you hear me?
                                                 )
                     GRYPHON ONLINE SAFETY, INC.,)
                                                 )                                         10:03:54    7                 MR. COOKE: We can now.
                                 Defendant.      )
                     ____________________________)                                         10:03:54    8                 THE COURT: We can.
                                                 )
                     KAJEET, INC.,               )                                         10:03:55    9                 MS. PIERGIOVANNI: I apologize. I was having
                                                 )
                                 Plaintiff,      )
                                                 ) C.A. No. 20-1339(MN)
                                                                                           10:03:57   10   something with my computer audio. This is Rosemary
                     v.                          )
                                                 )                                         10:04:01   11   Piergiovanni. I have with me Michael Cooke and Corby Vowell
                     NORTON LIFELOCK, INC.,      )
                                                 )                                         10:04:05   12   from Friedman, Sudor & Cooke.
                                 Defendant.      )
                                                                                           10:04:07   13                 MR. VOWELL: Good morning, Your Honor.

                                     Tuesday, February 23, 2021
                                                                                           10:04:09   14                 THE COURT: Good morning.
                                     10:00 a.m.
                                     Motions Hearing (Remote)                              10:04:12   15                 MR. PAZUNIAK: And, Your Honor, in the Gryphon

                                                                                           10:04:14   16   case, this is George Pazuniak representing Gryphon. And
                                     844 King Street
                                     Wilmington, Delaware                                  10:04:19   17   with me is my co-counsel, Sanjeev Kumar.

                                                                                           10:04:25   18                 MR. KUMAR: Good morning, Your Honor.
                     BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                               United States District Court Judge                          10:04:26   19                 THE COURT: Good morning.

                                                                                           10:04:30   20                 MR. CAPUZZI: And good morning, Your Honor. In
                     APPEARANCES:                                                          10:04:31   21   the Norton LifeLock cases, this is Kevin Capuzzi, Benesch

                                    FARNAN LLP                                             10:04:34   22   Friedlander. My colleagues, Manish Mehla and Charanjit
                                    BY: ROSEMARY J. PIERGIOVANNI, ESQ.
                                                                                           10:04:36   23   Brahma are on the line as well.
                                    -and-
                                                                                           10:04:37   24                 THE COURT: Good morning to all of you.

                                                                                           10:04:40   25                 Okay. So we are here for the argument on the
                                                                          2
                                                                                                                                                               4
                  APPEARANCES (Cont'd):
                                                                                           10:04:42    1   motions to dismiss filed in the two cases. We're doing this

                         FRIEDMAN SUDOR & COOKE                                            10:04:47    2   by Zoom. That presents a few challenges, but I'm sure that
                         BY: MIKE COOKE, ESQ.
                                                                                           10:04:50    3   we can make it work. I have the two patents in front of me
                         BY: CORBY VOWELL, ESQ.
                                                                                           10:04:54    4   as well as the briefs and declarations submitted. I also

                                 Counsel for the Plaintiff                                 10:04:57    5   have the three sets of slides submitted. And I ask that you

                                                                                           10:05:01    6   identify slides by number when you refer to them. I know

                                                                                           10:05:05    7   that you may show them to me on the screen, but it's helpful

                         PAZUNIAK LAW OFFICE                                               10:05:08    8   for the record if you make clear what we're looking at.
                         BY: GEORGE PAZUNIAK, ESQ.                                         10:05:11    9   With the patents or the brief or anything else that you may

                         -and-                                                             10:05:14   10   refer me to that's not in the slide, please give me a minute

                         THE KUMAR LAW FIRM                                                10:05:17   11   or two to get to the correct page so that I can follow your
                         BY: SANJEEV KUMAR, ESQ.                                           10:05:20   12   arguments.

                               Counsel for the Defendant                                   10:05:21   13                 I'm on the phone and there is often a delay when
                               Gryphon Online Safety, Inc.
                                                                                           10:05:25   14   I start to ask a question such that the person talking

                                                                                           10:05:28   15   doesn't hear me and keeps talking. I'll ask that you take a

                         BENESCH FRIEDLANDER COPLAN & ARONOFF LLP                          10:05:32   16   breath or a pause every so often so that if I do have a
                         BY: KEVIN M. CAPUZZI, ESQ.
                                                                                           10:05:35   17   question, I can jump in and ask.
                         BY: CHARANJIT BRAHMA, ESQ.
                         BY: MANISH K. MEHTA, ESQ.                                         10:05:37   18                 And finally, I will remind everyone on the phone

                                 Counsel for the Defendant                                 10:05:40   19   that recording or broadcasting these proceedings is
                                 Norton LifeLock, Inc.
                                                                                           10:05:42   20   prohibited.
           18              ___________                                                     10:05:43   21                 Is there anything that we need to discuss before
09:51:51   19
09:56:49   20                  THE COURT: Good morning, counsel. Can you hear              10:05:46   22   we begin?
10:03:11   21     me?
                                                                                           10:05:50   23                 MR. COOKE: Your Honor, this is Mike Cooke. I
10:03:12   22                (All counsel said yes.)
10:03:16   23                All right. So why don't we start with some                    10:05:52   24   have one question just so that counsel can follow. Do you
10:03:22   24     introductions.
10:03:37   25                MR. COOKE: Your Honor, shall I proceed with                   10:05:56   25   have printed copies of the slide deck as well as something

1 of 28 sheets                                                                    Page 1 to 4 of 64                                                 02/28/2021 08:40:45 PM
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 3 of 29 PageID #: 827
                                                                      5                                                                                     7

10:05:59    1   on your screen?                                                        10:09:26    1   existed, policies are just a set of rules to determine when

10:06:01    2               THE COURT: I have them on my screen.                       10:09:28    2   a device will be able to access a particular resource,

10:06:04    3               MR. COOKE: Thank you.                                      10:09:32    3   whether it's another website or texting functionality or

10:06:06    4               THE COURT: All right. So with that, let me                 10:09:36    4   something like that. So policies existed in the prior art.

10:06:10    5   hear from the Defendants, please.                                      10:09:40    5   They are not used here in anyway that is not -- that is

10:06:19    6               MR. BRAHMA: Good morning, Your Honor. This is              10:09:43    6   anything but conventional. The idea of having a parent or

10:06:22    7   Charanjit Brahma from Benesch Friedlander on behalf of                 10:09:50    7   an administrator set rules on the use of a device certainly

10:06:25    8   Norton LifeLock. And I think I will start with the argument            10:09:55    8   isn't new and that's exactly the type of human activity that

10:06:30    9   regarding the '559 Patent, the 101 issues there. Let me see            10:09:58    9   these claims seek to cover in a quite generic way.

10:06:36   10   if I can share my screen here.                                         10:10:04   10              There is no technical innovation other than as

10:06:39   11               So hopefully you're seeing Norton LifeLock's               10:10:07   11   Kajeet alleges moving these policies to the remote server.

10:06:51   12   slide deck now, Your Honor. Is that correct?                           10:10:13   12              It's also important to note that these claims

10:06:53   13               THE COURT: I am, yes. Thank you.                           10:10:17   13   don't preclude the user from having access to the policies.

10:06:55   14               MR. BRAHMA: Okay. So to begin with, as we've               10:10:21   14   So Kajeet assigns a lot of purposes to this particular

10:07:01   15   noted in our brief, claim 27 of the '559 Patent is we                  10:10:28   15   structure or architecture, but those purposes aren't really

10:07:07   16   believe representative and to briefly touch on the                     10:10:33   16   required by the claims, at least as broadly written.

10:07:10   17   technology and summarize it for purposes of our discussion,            10:10:39   17              So if we go to slide 4. They just wanted to

10:07:15   18   the claim is very broad. So this particular claim is for a             10:10:47   18   note from the beginning that while Kajeet emphasizes that

10:07:19   19   method, it relates to a system that involves three elements,           10:10:51   19   this is a Rule 12(b)(6) motion to dismiss, therefore, the

10:07:23   20   a user computing device, a remote server that houses a                 10:10:55   20   Court is required to accept certain allegations, this Court

10:07:28   21   policy, and then another remote computing device, that would           10:10:58   21   has already found and the Federal Circuit has found that

10:07:33   22   be a user's device which is accessed over a communications             10:11:02   22   allegations don't have to be accepted as true if they

10:07:36   23   network. That's all very basic. Those components are all               10:11:05   23   contradict matters that are part of the --

10:07:40   24   described very generically. And there is nothing specific              10:11:09   24              THE COURT: Right. As I understood your

10:07:45   25   about that, what Kajeet has termed a distributed                       10:11:10   25   arguments, you were saying well, the specification is silent

                                                                      6                                                                                     8

10:07:49    1   architecture that appears to be novel. The user device                 10:11:14    1   on certain things. So that's not going to get you there

10:07:53    2   makes a request for a communication to the remote device.              10:11:17    2   with me. Tell me what is contradicted.

10:07:58    3   The remote server which houses the policy either accepts or            10:11:23    3              MR. BRAHMA: Sure.

10:08:04    4   rejects that request, and it sends that decision to the                10:11:24    4              So the specification provides specific examples

10:08:08    5   user's computing device.                                               10:11:26    5   of embodiments in which, for example, the user sets the

10:08:10    6               So to call that an architecture is a bit of a              10:11:30    6   policies. So the idea that the user device can't access the

10:08:15    7   stretch in the sense that none of these elements is                    10:11:34    7   policies, you know, is something that Kajeet claims that

10:08:18    8   particularly defined with respect to, you know, in respect             10:11:38    8   would exclude particular embodiments that are in the

10:08:24    9   to it relates to the other devices in at least the claimed             10:11:41    9   specification. And there is nothing in the claim language

10:08:29   10   system.                                                                10:11:45   10   that says that the user can't access the policies that are

10:08:30   11               Certainly there are figures in the specification           10:11:49   11   on the system. So that's one example.

10:08:32   12   that provide more detail about particular embodiments, but             10:11:52   12              Claim 23 in particular of the patent requires

10:08:36   13   the claims are not so limited.                                         10:11:57   13   that one or more policies further include third-party

10:08:38   14               So if we look at the claim itself and how this             10:12:04   14   established policies and those third-party established

10:08:43   15   is to be accomplished, the decisions are made in real-time             10:12:08   15   policies can take precedent over the user -- excuse me.

10:08:47   16   so when the request is sent, that's when the decision is               10:12:12   16   That was claim 24.

10:08:50   17   made by the server. And I will preface this by saying this             10:12:13   17              Claim 23 says wherein the one or more policies

10:08:55   18   is all according to Kajeet's description of the claims. So             10:12:17   18   include user established policies. So some of these

10:09:00   19   it is their description of the claims that says that all of            10:12:21   19   examples of functionality that are attributed to this

10:09:04   20   the asserted claims require that the policy be stored                  10:12:25   20   particular architecture by Kajeet include vulnerabilities of

10:09:07   21   remotely on the server and not accessible to the device.               10:12:31   21   the policies to manipulation or deletion by the user.

10:09:11   22   And that's what they're claiming is the unique or inventive            10:12:36   22   That's inconsistent to saying that the user is the one

10:09:15   23   concept.                                                               10:12:39   23   establishing and creating these policies on the remote

10:09:16   24               The patent acknowledges that the invention                 10:12:43   24   server.

10:09:23   25   isn't, you know, the creation of policy. Policy has                    10:12:45   25              THE COURT: Okay.

02/28/2021 08:40:45 PM                                                        Page 5 to 8 of 64                                                           2 of 28 sheets
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 4 of 29 PageID #: 828
                                                                    9                                                                                     11

10:12:50    1              MR. BRAHMA: So if we go to the -- sorry.                  10:16:34    1              THE COURT: Could I ask you to stop for a

10:12:52    2              THE COURT: Tell me again what examples are you            10:16:37    2   second. We are getting significant feedback and I am told

10:12:56    3   referring to in the specification? I know you have claim             10:16:42    3   that it's from the line with the last numbers 2207. Whoever

10:13:00    4   23. But are there particular embodiments you're relying on           10:16:47    4   that is, could you please mute your phone. We're still

10:13:05    5   in the specification that you say contradicts the position?          10:17:02    5   getting static, so I'm going to ask everybody on the call to

10:13:09    6              MR. BRAHMA: Yes. There are different parts of             10:17:06    6   mute your line unless you are speaking. See if that helps.

10:13:17    7   the specification that talk about users having the option to         10:17:13    7              Sorry. Go ahead. Please continue.

10:13:24    8   set the policies. So, for example, in column 14, it talks            10:17:16    8              MR. BRAHMA: So if we could move forward to the

10:13:37    9   about features being established and configured by the user.         10:17:23    9   step one analysis, so that is slide 9. So these claims

10:13:41   10   This is around line 45.                                              10:17:31   10   cover the abstract idea or are directed to the abstract idea

10:13:46   11              And starting on line 49, it says the actual               10:17:35   11   of policy-based access management.

10:13:49   12   users of the phone might also have the same or similar               10:17:38   12              Moving to slide 10.

10:13:52   13   options with respect to the feature manager as the                   10:17:39   13              This is -- the patent itself acknowledges that

10:13:55   14   administrator. But the administrator might have the ability          10:17:43   14   this is a computerized way of mimicking the human behavior

10:13:59   15   to override the user and/or prevent the user from doing              10:17:48   15   that parents or employers or other people would impose on

10:14:03   16   something in the future. And that discussion and the                 10:17:53   16   children or employees or other users of devices. So, for

10:14:05   17   following discussion talks about the user setting their own          10:17:57   17   example, a parent could have a rule that a child can't text

10:14:09   18   policies. And the administrator -- a potential                       10:18:02   18   after 9 o'clock. That human activity is acknowledged in the

10:14:13   19   administrator having the ability to override those user              10:18:09   19   patent itself at column 1, line 66 to column 2, line 9.

10:14:17   20   policies with other policies of their own, but certainly             10:18:16   20   That's when this system is trying to mimic.

10:14:21   21   there are user established policies.                                 10:18:21   21              And it should be noted that in noting that

10:14:27   22              THE COURT: Okay.                                          10:18:26   22   Bascom is the most, or the closest case according to Kajeet,

10:14:28   23              MR. BRAHMA: And also if you look at claim 22,             10:18:31   23   that Bascom case found that step one was met, that there --

10:14:32   24   and I don't know if this was intended by Kajeet to be one of         10:18:37   24              THE COURT: I understand. I understand that.

10:14:35   25   the claims that's asserted among -- that's included among            10:18:39   25   But they are arguing that this is an improvement in

                                                                    10                                                                                    12

10:14:39    1   the asserted claims, but claim 22 explicitly talks about             10:18:43    1   technology, a la the Enfish line of cases and I think the

10:14:44    2   policies that are on the device. Now, granted those                  10:18:49    2   reason they gave me Bascom was because I only allowed

10:14:50    3   policies are downloaded from the server, but claim 22 says           10:18:51    3   Plaintiffs to give me one case, so while Defendants can give

10:14:54    4   receiving from server an update to one or more policies              10:18:55    4   me one case that shows, you know, it's an abstract idea,

10:14:58    5   stored on the computing device.                                      10:18:59    5   Plaintiffs have to make the strategic call which way they're

10:15:02    6              So the idea that the architecture precludes user          10:19:03    6   going to go on that.

10:15:09    7   access and, therefore, conveys this advantage of preventing          10:19:04    7              I understand, I know, I read Bascom and I know

10:15:15    8   the user from manipulating or deleting the policies, that's          10:19:08    8   it was an abstract idea, but I don't think that's any type

10:15:20    9   something that's created for the litigation. That's not              10:19:11    9   of concession on the Plaintiff's part. So you can move to

10:15:23   10   described in the patent itself. And that's really not                10:19:14   10   the next point.

10:15:27   11   touted in the patent as an advantage because that wasn't             10:19:15   11              MR. BRAHMA: Sure.

10:15:31   12   really a focus of the description in the specification. The          10:19:17   12              And really the closest case in our view is

10:15:35   13   specification talks about all kinds of policies that might           10:19:20   13   ChargePoint. And ChargePoint dealt with claims in which

10:15:38   14   be neat or useful for a parent or an administrator or an             10:19:24   14   there was a remote system for controlling electric vehicle

10:15:42   15   employer to implement, but that's different than conveying           10:19:28   15   charging stations. The control was applied from a remote

10:15:46   16   the advantages, the cyber security type of advantages that           10:19:32   16   server and the remote server turned the charging stations

10:15:53   17   Kajeet now tries to read into the patent.                            10:19:36   17   off and on. So it would send a signal that allowed the

10:15:56   18              So moving forward to claim 4, in comparing claim          10:19:42   18   charging stations to access electricity.

10:16:05   19   27, the other claims of the patent are roughly the same.             10:19:45   19              Similarly here, and if we look at -- this is

10:16:07   20   Claim 1 is for a storage medium that includes instructions           10:19:53   20   slide 12, a side-by-side comparison of the ChargePoint claim

10:16:11   21   for implementing the method of claim 27. If you look at              10:19:58   21   and the Kajeet claim. It's very a similar system in the

10:16:16   22   claim 5, dependent claims basically talk about different             10:20:06   22   sense that while Kajeet's claim are directed to whether the

10:16:21   23   types of content, or different types of policies. None of            10:20:09   23   user's device will have access to a particular resource on

10:16:26   24   those should affect the session.                                     10:20:12   24   the internet or on the network. ChargePoint was relating to

10:16:31   25              I wanted to jump ahead. Let me look --                    10:20:16   25   a distributed system for controlling whether that charging

3 of 28 sheets                                                             Page 9 to 12 of 64                                                   02/28/2021 08:40:45 PM
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 5 of 29 PageID #: 829
                                                                      13                                                                                 15

10:20:20    1   station had access to electricity. And those were based on           10:24:07    1   whether there are always going to be factual issues about

10:20:24    2   rules. So those rules and policies are not inventive, those          10:24:11    2   whether something in a particular claim, in this case

10:20:32    3   rules and policies aren't related to changing how the                10:24:15    3   Kajeet's claim 27, would be an inventive concept. I don't

10:20:35    4   computer system works. All of the components are -- in both          10:24:24    4   think that's the case. So I don't think Berkheimer

10:20:39    5   of those claims are being used for their ordinary function,          10:24:28    5   forecloses the possibility of resolving Section 101 issues

10:20:43    6   applying instructions or rules and making a decision about           10:24:33    6   at the pleading stage.

10:20:48    7   whether a user device or a charging station has access to            10:24:35    7              And while I agree it can be difficult to compare

10:20:51    8   something.                                                           10:24:38    8   one claim from one case to another claim in another case,

10:20:52    9              So nothing about claim 27 of the '559 Patent              10:24:43    9   because the inventions are obviously different, I think what

10:20:57   10   changes how the actual computer system works.                        10:24:47   10   is clear is that the focus, the Court's focus has to remain

10:21:01   11              And similarly if we look at Uniloc, I'll                  10:24:51   11   on the claims. And where the claims are broad, that doesn't

10:21:07   12   actually move --                                                     10:24:55   12   necessarily create factual issues as to what's an inventive

10:21:08   13              THE COURT: Let's say I agree with you on the              10:25:00   13   concept or not.

10:21:10   14   abstract idea. Tell me why, though, this needs to be                 10:25:01   14              The specification is -- the specification and

10:21:17   15   dismissed when we get to step two given the state of where           10:25:05   15   the claims describe the invention, and if as is the case

10:21:20   16   the -- given the state of where the law seems to be a la             10:25:11   16   here those don't talk about how the use of a remote server

10:21:27   17   Berkheimer and Aatrix and those types of cases.                      10:25:16   17   is some inventive concept, then there is really no factual

10:21:32   18              MR. BRAHMA: Well, so all of those cases I think           10:25:20   18   issue in dispute, even accepting whatever pleading

10:21:35   19   can be distinguished generally on the grounds that they're           10:25:26   19   allegations need to be accepted.

10:21:39   20   talking about specific implementations. And even if they're          10:25:29   20              And certainly as we've discussed, Kajeet's

10:21:45   21   relating in those cases to generic components, the way those         10:25:35   21   allegations to the extent they contradict or are narrower

10:21:50   22   components are arranged together is what creates something           10:25:40   22   than what the claims actually allow don't need to be

10:21:55   23   unique. So if we look at a side-by-side comparison of the            10:25:44   23   accepted by this Court, even at the motion to dismiss stage.

10:22:05   24   Bascom, the Bascom claims, so this is slide 19. You'll see           10:25:57   24              So I know I'm over my fifteen minutes. So with

10:22:12   25   that the Kajeet claim 27 just has the basics. Right? So it           10:26:01   25   the Court's indulgence, I'll pass it to Mr. Pazuniak.

                                                                      14                                                                                 16

10:22:18    1   has the remote server. It has a communication network. It            10:26:07    1              THE COURT: No, we're going to do one patent at

10:22:22    2   has a user device. In comparison, Bascom talks about a               10:26:09    2   a time.

10:22:26    3   specific server, this is an ISP server, so an internet               10:26:11    3              MR. BRAHMA: Okay.

10:22:30    4   service provider server that is coupled to the client                10:26:11    4              THE COURT: And I assume you did the '559 for

10:22:34    5   computer and to the internet computer network and it                 10:26:14    5   both parties; right?

10:22:37    6   specifically assigns particular filtering elements and a             10:26:16    6              MR. BRAHMA: I'll certainly -- that's my

10:22:41    7   filtering scheme to each of the network accounts.                    10:26:18    7   understanding. I'll let Mr. Pazuniak speak for himself,

10:22:44    8              There is no discussion in the Kajeet claims of            10:26:23    8   though.

10:22:49    9   that level of detail of a distributed architecture. And I            10:26:24    9              MR. PAZUNIAK: Yes, that's correct, Your Honor.

10:22:57   10   will posit that what's described in claim 27 of the Kajeet's         10:26:25   10              THE COURT: Then I want to hear from the

10:23:00   11   patent is so broad that it doesn't rise to the level of an           10:26:27   11   Plaintiff on '559 before we move to the next patent.

10:23:08   12   architecture, it really talks about storing something in a           10:26:38   12              MR. COOKE: Your Honor, I'm going to share my

10:23:10   13   different place --                                                   10:26:40   13   screen if I can right now. Are you able to see my screen,

10:23:11   14              THE COURT: Look, I understand that we're sort             10:26:54   14   Your Honor?

10:23:14   15   of in a situation where one of the ways or perhaps the               10:26:55   15              THE COURT: Nope. I can see you.

10:23:18   16   better way to figure out these 101 issues is to compare a            10:27:06   16              MR. COOKE: How about now?

10:23:23   17   claim here with a claim in a different case. And that makes          10:27:07   17              THE COURT: Yes, I can. Thank you.

10:23:30   18   sense to me, I guess, to some extent with respect to step            10:27:09   18              MR. COOKE: Thank you.

10:23:34   19   one. But how helpful is it at step two to compare a claim            10:27:11   19              All right. Let me scroll through a few things

10:23:40   20   with another claim in a different case when we have                  10:27:20   20   --

10:23:46   21   Berkheimer that says there can be factual issues? I mean,            10:27:20   21              THE COURT: Let me start by asking you, is there

10:23:52   22   there can be factual things that differentiate the claim.            10:27:22   22   really a question about representativeness for purposes of

10:23:57   23   How helpful is this comparison at step two?                          10:27:27   23   today?

10:24:01   24              MR. BRAHMA: Well, let me see if I understand              10:27:28   24              MR. COOKE: Your Honor, I think that we believe

10:24:05   25   your question correctly, Your Honor. If the question is              10:27:33   25   that there are, but it's not the focus of our argument.

02/28/2021 08:40:45 PM                                                     Page 13 to 16 of 64                                                          4 of 28 sheets
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 6 of 29 PageID #: 830
                                                                       17                                                                                  19

10:27:43    1                THE COURT: And you would agree that if I were            10:30:43    1   to oversimplify the claims. And if they are going to -- or

10:27:45    2   to say that claim 27 of the '559 or the '438 Patent would             10:30:50    2   the invention in general, but certainly with respect to the

10:27:53    3   survive a motion to dismiss that that would be sufficient             10:30:55    3   claims. They basically want to describe the system, if you

10:27:57    4   for me to say that all of the claims would survive; right?            10:30:59    4   look at how they describe it, apart from the policies on the

10:28:02    5                MR. COOKE: I believe that is correct, yes.               10:31:07    5   remote storage feature. When they do that, that allows them

10:28:08    6                THE COURT: All right. Go ahead.                          10:31:11    6   to arrive at a very high level simplified view of the

10:28:10    7                MR. COOKE: Sure.                                         10:31:18    7   claims.

10:28:11    8                So a few things in terms of the feature                  10:31:18    8              So what we are saying is that you need to look

10:28:15    9   management aspect of the invention. If I can --                       10:31:22    9   at as I have shown here on slide 6, that these basically

10:28:19   10                THE COURT: Your audio is not very good. You              10:31:27   10   have a specific component arrangement for policy controls

10:28:22   11   sort of are going in and out and I can't -- it sounds like            10:31:32   11   where the policies are set remotely. And when it is viewed

10:28:26   12   you're mumbling so I can't really understand what you're              10:31:36   12   in that particular arrangement, that's where you receive

10:28:29   13   saying.                                                               10:31:41   13   certain benefits, among those which includes a reduced

10:28:30   14                MR. COOKE: I'll turn the volume up. Is that              10:31:47   14   vulnerability to manipulation or deletion of the policies.

10:28:32   15   better?                                                               10:31:52   15   And that would apply --

10:28:32   16                THE COURT: It is for now.                                10:31:54   16              THE COURT: What do you say to the point that

10:28:34   17                MR. COOKE: Okay. Please let me know if it's --           10:31:57   17   was raised that nothing in the claims -- well, claim 22 I

10:28:38   18                THE COURT: It's doing it again. It's just not            10:32:02   18   think allows some of the policies to be not remote, but

10:28:42   19   very good. When you get to the end there is a middle of the           10:32:06   19   claim 27, there is nothing that precludes a user from

10:28:46   20   sentence, it sounds like you go under water.                          10:32:15   20   accessing the policies, or manipulating the policies.

10:28:49   21                MR. COOKE: Okay. I'll try to move this                   10:32:20   21              MR. COOKE: Yes, Your Honor. Let me speak to

10:28:51   22   microphone a little closer to me.                                     10:32:22   22   that.

10:28:54   23                THE COURT: That seems to be helpful.                     10:32:23   23              So with respect to -- first of all, with respect

10:28:56   24                MR. COOKE: Right. Thank you.                             10:32:28   24   to claim 22 and 23, it is important to remember that this is

10:28:58   25                I hear the cracking.                                     10:32:35   25   one of thirty-eight patents. And this is a continuation of

                                                                       18                                                                                  20

10:29:02    1                THE COURT: I hear that, too.                             10:32:39    1   the original specification. So claims 22 and 23 are not by

10:29:04    2                MR. COOKE: Okay. So --                                   10:32:47    2   definition a part of the original specification. That's one

10:29:08    3                THE COURT: Let me ask if anybody is not muted,           10:32:51    3   point.

10:29:11    4   could you mute your line, other than Mr. Cooke.                       10:32:52    4              The second point is that when it comes to this

10:29:14    5                Thank you. Go ahead.                                     10:32:57    5   analysis on 101, you are aware, what matters is the claim

10:29:17    6                MR. COOKE: So feature management encompasses             10:33:04    6   we're particularly asserting. So we don't assert claim 22

10:29:23    7   many --                                                               10:33:08    7   or 23 --

10:29:24    8                THE COURT: I can't understand you. I can't. I            10:33:09    8              THE COURT: Okay. So I get it, claim 22, let's

10:29:26    9   can't hear you. I can hear you saying words, but they're              10:33:12    9   assume I'm not going to look at claim 22. Claim 27 doesn't

10:29:31   10   not really coming across very clearly.                                10:33:18   10   preclude the user from having access to the remote policies

10:29:34   11                MR. COOKE: Your Honor, I guess the technology,           10:33:21   11   or changing the remote policies, does it?

10:29:38   12   I never experienced this before. Can you hear me now?                 10:33:25   12              MR. COOKE: Well, the very last limitation, one

10:29:41   13                THE COURT: I can hear you, but when you start            10:33:31   13   limitation is based on a policy stored at the server, and

10:29:43   14   talking in paragraphs or sentences, I just lose the ability           10:33:37   14   then if you have claim 27 in front of you.

10:29:49   15   to discern the words that you're saying because it sounds             10:33:39   15              THE COURT: I do.

10:29:54   16   like you're going into a tunnel.                                      10:33:40   16              MR. COOKE: The last phrase is without storing

10:30:03   17                MR. COOKE: Is this better if I speak in short            10:33:42   17   the policy on the computing device. So you have this

10:30:08   18   sentences?                                                            10:33:48   18   architecture where the user device is separate from this

10:30:08   19                THE COURT: That I could understand.                      10:33:55   19   policy on a remote server and it says without storing the

10:30:10   20                MR. COOKE: All right. The feature management             10:34:00   20   policy on the computing device.

10:30:15   21   has a number of different aspects, including various points           10:34:04   21              THE COURT: But that's not my question. My

10:30:19   22   of time, resources to be achieved, that sort of thing. But            10:34:07   22   question was, I understand you're saying but it's remote,

10:30:25   23   let me go ahead and jump right to the particular issue. I             10:34:11   23   it's remote, and that's why it has these benefits where, you

10:30:35   24   think what happens in this particular issue is that we talk           10:34:16   24   know, it can be less subject to being manipulated or changed

10:30:38   25   about step one on the '559. The defendants have a tendency            10:34:21   25   by a user. But my question was, nothing in the claims

5 of 28 sheets                                                              Page 17 to 20 of 64                                                02/28/2021 08:40:45 PM
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 7 of 29 PageID #: 831
                                                                     21                                                                                    23

10:34:26    1   prevents the user from changing it in the remote location,          10:38:21    1   step two is certainly a strong case. But very briefly on

10:34:30    2   does it?                                                            10:38:26    2   step one, if you see here on the slide 10 that I have up,

10:34:32    3               MR. COOKE: Well, yes, that's the point is that          10:38:31    3   Ancora dealt with an improvement to computer security. And

10:34:38    4   -- think of it this way. The entire context of invention,           10:38:36    4   the way they achieved that is by using the existing

10:34:43    5   we can talk about parents and children or                           10:38:40    5   features. Instead of whether having the permission or the

10:34:47    6   employer/employees, that's the point is that you have --            10:38:43    6   grant to license was in typical memory, they put it in a

10:34:49    7   remember one of the features is you have it in what's called        10:38:48    7   separate existing type of memory called BIOS, it wasn't

10:34:52    8   an administrator. An administrator can be a parent, it              10:38:53    8   typically used for that purpose for authenticating or

10:34:56    9   could be a school administrator, it could be an employer.           10:38:56    9   granting permission. And the court said hey, you're using

10:35:01   10   And they're setting the policies. So when you set the               10:39:00   10   existing things and the BIOS has a nice function because

10:35:05   11   policies there, you have this ability to prevent the user,          10:39:04   11   it's harder to hack into BIOS memory. So the fact that you

10:35:10   12   for example, the child, the employee, from messing with the         10:39:10   12   used this known thing combined with regular memory --

10:35:18   13   policy on the local unit.                                           10:39:15   13                 THE COURT: But wouldn't then the analogous

10:35:20   14               For example, if the policy was on the -- if the         10:39:19   14   situation be -- if you were really to be analogous to Ancora

10:35:23   15   policy was set and stored at the local handset or the user          10:39:25   15   in the improvement in technology, wouldn't that be something

10:35:27   16   device, then, for example, and it was in let's say                  10:39:28   16   here where you're embedding the policy into a place that

10:35:34   17   nonvolatile, or volatile memory, they could turn it off and         10:39:32   17   wasn't typically used, but it's still on the user device, so

10:35:40   18   on or do something to mess with it. But if the policy is            10:39:35   18   you're able to achieve somehow the same security features

10:35:43   19   stored elsewhere, they can't. Or certainly it's reduced,            10:39:42   19   while keeping it on the user device. That seems to me more

10:35:52   20   the ability is reduced because it's away from the person who        10:39:48   20   analogous than here where you're just saying because then

10:35:55   21   has access to the device.                                           10:39:52   21   you're changing the technology and improving it. Here

10:36:08   22               And so that's why we say the claim language we          10:39:56   22   you're just moving it to a different place which seems to be

10:36:11   23   just discussed here, the decision being based on a policy           10:40:00   23   more in the lines of doing something more in human

10:36:15   24   stored at the server and without storing the policy to the          10:40:04   24   activities.

10:36:21   25   server the claim itself demonstrates, and I'll skip the             10:40:06   25                 MR. COOKE: Yes. I guess I would respectfully

                                                                     22                                                                                    24

10:36:24    1   claim, the '438 Patent, that's why it suffices.                     10:40:10    1   -- I respectfully do see your point how that is closer, but

10:36:31    2               Let me go back to this. There are a number of           10:40:14    2   we would just say it would be -- Ancora is similar enough

10:36:35    3   reasons why step one, you could find that step one is not           10:40:18    3   that you would achieve this improved computer security

10:36:39    4   met. Obviously the IGS case which was in your court. But            10:40:24    4   enough with step one.

10:36:44    5   let me go to the Ancora Technology case very briefly. I             10:40:25    5                 Let me speak to step two here and let me go

10:36:50    6   think that's important because in that particular situation,        10:40:29    6   straight to that. Let's talk about step two. And I think

10:36:53    7   you basically had a situation where they're trying to               10:40:47    7   to your point, Your Honor, a couple of points that you

10:37:01    8   determine whether one should be given access to the device          10:40:51    8   raised. One is that -- well, first of all let me just say

10:37:04    9   or to certain license management features, license                  10:40:55    9   on Bascom, Bascom is the closest factual analog for step

10:37:08   10   arrangements.                                                       10:41:01   10   two. And let's think about what happened in Bascom. In

10:37:09   11               And so what happened is that the typical way is         10:41:05   11   Bascom, the inventor did not invent a network -- networks, a

10:37:15   12   that you might store these particular license features at           10:41:12   12   computer, connecting computers to a network, a filter or

10:37:22   13   the -- in a regular memory, but here, for example, they said        10:41:17   13   even customizable filters, didn't do any of that. But when

10:37:28   14   well, we're going to basically store this in what's called          10:41:22   14   the Bascom venture put these existing filter elements at the

10:37:37   15   BIOS, a memory that is not typically used for that purpose.         10:41:27   15   remote server, a result of just positioning something of a

10:37:42   16               THE COURT: But isn't this different? I mean,            10:41:34   16   benefit was achieved, a result was obtained by virtue of a

10:37:45   17   this one is -- is this really an improvement in the way the         10:41:41   17   nonconventional nongeneric arrangement of nonconventional

10:37:50   18   technology operates? It seems to me it's more using                 10:41:45   18   pieces. It was if you follow my cursers here a filtering

10:37:54   19   technology to perform a human activity in perhaps a more            10:41:50   19   tool at a specific location remote from end users. And so

10:37:58   20   efficient and secure way which seems to me to implicate step        10:41:55   20   that was enough.

10:38:03   21   two, not step one a la Enfish that it's an improvement in           10:41:58   21                 And that's what we have here. We have basically

10:38:09   22   the way the technology operates. Right? This is not a               10:42:01   22   instead of it's not the same, but it's similar, instead of

10:38:12   23   different -- it's not a new technology or an improvement in         10:42:05   23   having the filtering tool at a remote location, we have the

10:38:16   24   the technology; right?                                              10:42:11   24   policies at a remote location. Instead of having the

10:38:19   25               MR. COOKE: Well, no, Your Honor, I would think          10:42:16   25   customizable feature focused on that as in Bascom, the

02/28/2021 08:40:45 PM                                                    Page 21 to 24 of 64                                                             6 of 28 sheets
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 8 of 29 PageID #: 832
                                                                    25                                                                                   27

10:42:21    1   customizable filter to the user, we have here that we're            10:45:52    1   patents, we could talk about Ericsson, these basically all

10:42:25    2   focusing on is the security benefit of being away from the          10:45:56    2   are common in this sense.

10:42:31    3   user, which Bascom also spoke to as well.                           10:45:58    3              So Ericsson, think about this, Ericsson was

10:42:36    4              So there we have the parallel of an inventive            10:46:01    4   basically saying I have a certain app feature on a phone, on

10:42:42    5   concept because it's in an arrangement that's not                   10:46:12    5   a wireless device, a mobile phone, an app feature that

10:42:46    6   conventional. A different arrangement.                              10:46:16    6   wanted to access a computer, the services feature or the

10:42:52    7              And to go to the point of the case procedurally          10:46:22    7   services component. Okay? And so basically that's all it

10:42:55    8   you were pointing to, Your Honor, the issue really comes            10:46:27    8   did. All right? And so that was the gist of it. And then

10:42:57    9   down to have we made a plausible specific allegation or             10:46:37    9   there were certain limitations, let me get my cursor. It

10:43:03   10   complaint? Yes. Is there support in the spec for a                  10:46:40   10   basically said that's really it, you're just internal in

10:43:10   11   plausible allegation of this theory -- excuse me, I                 10:46:44   11   this device you're asking for one thing to ask some other

10:43:14   12   shouldn't say spec, I misspoke. The focus is on the claims.         10:46:48   12   thing for permission to receive something. And so that's

10:43:20   13   Is there a plausible specific allegation in the claims?             10:46:52   13   why the court could say it was controlling accesses to

10:43:24   14   Yes. We have talked about claim limitations. And, in fact,          10:46:56   14   resources in a telecommunication system, that was it.

10:43:28   15   Judge, I can pull up their slides and go one by one. I              10:47:01   15              And then you had the court found these

10:43:32   16   won't do that to you, but when you look at their slides,            10:47:05   16   components that were all the same so, for example, this

10:43:36   17   most of them don't highlight or do not model the user -- the        10:47:15   17   interceptor feature was deemed to be the same as another

10:43:41   18   remote policy in a remote location on a remote server. They         10:47:18   18   feature, and it sort of collapsed, all it was doing was

10:43:46   19   omit that. They try to go to requesting, sending,                   10:47:23   19   we're asking for permission and receiving something.

10:43:53   20   enforcing, but they don't highlight those things. And so            10:47:27   20              Here where my cursor is, it was very easy to

10:43:56   21   that's the point, they're trying to run away from this              10:47:30   21   hold the abstract directed to controlling access to or

10:43:59   22   benefit that this different arrangement goes.                       10:47:35   22   limiting permission to resources, that was a natural easy

10:44:02   23              Now, let's go one step further in terms of the           10:47:39   23   step. So in Ericsson what they tried to do is say well,

10:44:06   24   procedural stage. I think, Judge, you might want to ask             10:47:42   24   judge, it wasn't quite that easy. We have this

10:44:10   25   yourself, where is their expert declaration? This                   10:47:47   25   three-layered software, we had some software stacks that

                                                                    26                                                                                   28

10:44:16    1   declaration we filed for Dr. Knutson was two years ago.             10:47:52    1   were vertical, some were horizontal, and that was inventive.

10:44:23    2   That case was the Qustodio case in California that Judge            10:47:57    2   But there the concept, as you can see my cursor here, the

10:44:31    3   Kronstadt ruled on.                                                 10:48:03    3   concept was not captured in the claims. I'm on slide 20

10:44:31    4              THE COURT: I understand. You're not going to             10:48:07    4   still. It wasn't in the claims. And that's what failed.

10:44:34    5   get anywhere with me with saying where is their expert              10:48:10    5              Here in my last bullet point, the claims capture

10:44:37    6   declaration? Why would they put in one? They're saying on           10:48:15    6   this. We specifically speak of there is policies on a

10:44:42    7   a motion to dismiss your complaint including the patent is          10:48:22    7   remote server. And so Ericsson is really extremely

10:44:44    8   insufficient. They don't need to generate an issue of fact          10:48:30    8   different and not persuasive at all. Think about SpinCloud,

10:44:49    9   giving expert declarations. So why don't you move to                10:48:37    9   they cite that one also. It was the device going out and

10:44:51   10   another point.                                                      10:48:41   10   getting resources from a remote server. That was basically

10:44:52   11              MR. COOKE: I guess back to this point, Your              10:48:45   11   a server for storage space, and giving resources from the

10:44:53   12   Honor, the issue is when we're talking about the positioning        10:48:50   12   storage and bringing it back. Okay.

10:44:59   13   of arrangements, while they cite the Uniloc case which by           10:48:52   13              Let's talk about the Uniloc patent that was

10:45:03   14   the way, Your Honor, is non-precedential to be unpublished,         10:48:54   14   invalidated. Well, it was basically the user device going

10:45:08   15   but if they want to cite that, let's go ahead and go with           10:48:59   15   to some sort of server and saying may I have authentication

10:45:12   16   it. The Uniloc patent did cite a patent that was upheld --          10:49:03   16   or permission to use the device, yes or no, bring it back --

10:45:16   17              THE COURT: What about the Ericsson case,                 10:49:09   17              THE COURT: All right. I think I understand.

10:45:20   18   Gryphon cited that all over its papers and Plaintiff didn't         10:49:11   18              MR. COOKE: It's like a filing cabinet.

10:45:23   19   respond at all.                                                     10:49:14   19              THE COURT: I get it. I understand. Let's go

10:45:25   20              MR. COOKE: Your Honor, I guess part of that is           10:49:17   20   back, Mr. Brahma, anything that you wanted to say in reply

10:45:28   21   that we were limited on space, but also I think to be               10:49:24   21   before we turn to Mr. Pazuniak?

10:45:34   22   diplomatic, it's somewhat shocking that they're actually            10:49:27   22              MR. BRAHMA: I think the only thing I want to

10:45:39   23   relying on this case. Let's think about -- here is why.             10:49:29   23   emphasize, I think the Court is on this thread already, but

10:45:44   24   Ericsson -- in fact, there are a number of cases, we could          10:49:35   24   the claims are really just talking about storing the

10:45:48   25   talk about SpinCloud, we could talk about one of the Uniloc         10:49:37   25   policies in a different memory. It doesn't say that the

7 of 28 sheets                                                            Page 25 to 28 of 64                                                02/28/2021 08:40:45 PM
                   Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 9 of 29 PageID #: 833
                                                                     29                                                                                     31

10:49:41    1   server memory is special. It doesn't say that it's, you              10:53:32    1   stressed during the hearing. You can't just do what Kajeet

10:49:45    2   know, prevented from being modify by the user. It doesn't            10:53:36    2   suggest which is just say hey, it's -- you know, the Knutson

10:49:52    3   even say that the policies are unique to a particular user           10:53:43    3   declaration should be considered simply because it dealt

10:49:55    4   device. None of that is in the claims and for Kajeet to try          10:53:50    4   with related patents. The two patents are different and

10:49:59    5   to read that into the claims now to try to save it from a            10:53:53    5   they have to be considered separate.

10:50:03    6   Section 101 ruling is inappropriate. That's not the purpose          10:53:55    6               THE COURT: Wait a second. Wait a second. You

10:50:07    7   of -- you know, they can submit an expert declaration, but           10:53:58    7   essentially lumped the '559 and the '438 Patents together in

10:50:14    8   that doesn't allow the expert to change the claims and how           10:54:03    8   your 101 analysis and didn't make any distinctions in the

10:50:18    9   they read, how broadly they read, nor do the allegations in          10:54:10    9   inquiry and the Plaintiff did the same in the briefing. So

10:50:22   10   their complaint change how broadly the claims read.                  10:54:13   10   I find it difficult to believe that you actually think that

10:50:26   11              If the claims are interpreted according to the            10:54:17   11   I need to make a completely separate analysis here given the

10:50:30   12   breadth that was intended when they wrote them, there is             10:54:21   12   way the parties have treated these patents in their papers.

10:50:33   13   nothing special about this supposed distributed                      10:54:25   13               MR. PAZUNIAK: Your Honor, in our paper, yes, we

10:50:39   14   architecture, there is nothing special about storing a               10:54:29   14   did treat certain aspects together, but we also drew that

10:50:41   15   policy on a server.                                                  10:54:36   15   distinction, for example, regarding the custodial case and

10:50:44   16              What this patent really focuses on is coming up           10:54:41   16   others. Also, the commonality that we focused in on is the

10:50:49   17   with neat policies that allow administrators or parents to           10:54:49   17   commonality in the abstract ideas that are reflected in both

10:50:53   18   do different things that control what is accessed.                   10:54:57   18   the '559 and '438 Patents. But we also stress that there

10:50:57   19              I think in Mr. Cooke's argument just right at             10:55:04   19   are significant differences between them, for example, the

10:50:59   20   the very end, he admitted that other patents that talk               10:55:09   20   remote server issue which is --

10:51:04   21   about, you know, going to a server and asking for                    10:55:11   21               THE COURT: Right. But it seems to me that

10:51:07   22   authentication or making an access request, you know, he             10:55:15   22   Plaintiff says well, you need to read these claims to

10:51:12   23   acknowledged that those were found to be both abstract ideas         10:55:17   23   include that, and that seems to me to be a claim

10:51:16   24   and not inventive concepts under the two-step Alice test.            10:55:21   24   construction issue that would preclude me from granting your

10:51:21   25   And these claims are no different. All these claims require          10:55:26   25   motion.

                                                                     30                                                                                     32

10:51:24    1   is that the user device send a request to the remote server,         10:55:26    1               MR. PAZUNIAK: Your Honor, let's turn to I think

10:51:28    2   the remote server applies policies, policies that are                10:55:34    2   it's slide 13 to address that immediately. Claim 27 of the

10:51:32    3   created by humans to determine whether that access request           10:55:44    3   '438 Patent does not recite anything about remote server or

10:51:35    4   should be permitted. And then it comes back with an up or            10:55:48    4   distributed architecture. If you go to the Ericsson case,

10:51:39    5   down decision that it sends to the user device, yes or no.           10:55:54    5   there is that section that counsel for Kajeet actually

10:51:42    6   That's it. That's not similar to what was found in Bascom            10:55:57    6   referred to which is in that case the court considered the

10:51:46    7   to be an inventive arrangement of components. That's not             10:56:05    7   argument of the patentee about a specific layered software

10:51:51    8   similar to what was found in these other claims with the             10:56:10    8   --

10:51:54    9   BIOS and the special memory, storing in a special memory so          10:56:10    9               THE COURT: But you agree that if there is a

10:51:59   10   that it's not volatile or not manipulatable by the user.             10:56:13   10   claim construction issue, I need to decide that at least at

10:52:06   11   That's not what these claims are directed to. And I                  10:56:17   11   this stage in the Plaintiff's favor; right?

10:52:08   12   appreciate that Mr. Cooke acknowledged that the claim                10:56:21   12               MR. PAZUNIAK: I'm sorry, Your Honor, but I do

10:52:12   13   language is really what controls this determination.                 10:56:24   13   disagree because also in Ericsson --

10:52:15   14              THE COURT: All right. Let's hear on the '438              10:56:27   14               THE COURT: Let's put it this way, I'm not going

10:52:19   15   Patent.                                                              10:56:30   15   to do a claim construction, so the only way you're going to

10:52:20   16              MR. PAZUNIAK: Thank you, Your Honor. Can Your             10:56:33   16   get to a motion to dismiss, a successful motion to dismiss

10:52:39   17   Honor see the slides?                                                10:56:38   17   is if you agree that whatever they say the claim

10:52:41   18              THE COURT: I can. Thank you.                              10:56:42   18   construction is, you should still win, so that's what you

10:52:43   19              MR. PAZUNIAK: If it may please the Court, this            10:56:47   19   need to address for me right now.

10:52:46   20   is George Pazuniak for Gryphon on the '438 issues and other          10:56:50   20               MR. PAZUNIAK: Your Honor, what I was actually

10:52:53   21   Gryphon specific issues. I'll start with slide 3.                    10:56:52   21   disagreeing with -- maybe I wasn't clear -- is that if you

10:53:00   22              A couple of preliminary points, the '438 Patent           10:56:58   22   accept Ericsson, the court applies a plain and ordinary

10:53:07   23   was not included in that custodial case that was relied on           10:57:04   23   meaning to the claims unless a claim construction issue is

10:53:12   24   by Kajeet in the briefing. And also the '438 Patent is not           10:57:08   24   raised.

10:53:22   25   included in the Knutson declaration that counsel just                10:57:09   25               THE COURT: Right. And I think that I'm saying

02/28/2021 08:40:45 PM                                                     Page 29 to 32 of 64                                                             8 of 28 sheets
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 10 of 29 PageID #: 834
                                                                     33                                                                                    35

10:57:13    1   as I read the papers, Plaintiffs have at least raised a               11:01:57    1   patent ineligible abstract ideas.

10:57:16    2   claim construction issue as to whether the remote server              11:02:02    2              So with that -- and one other point if I could

10:57:20    3   should be read into the claims of the '438 Patent and Bascom          11:02:06    3   make on slide 10, claim 27 of the '438 Patent is

10:57:23    4   and Cleveland Clinic, et cetera, seem to say that I should            11:02:15    4   representative. We believe that Kajeet had the burden to

10:57:27    5   resolve that in the Plaintiff's favor. So assume that there           11:02:20    5   demonstrate any significant differences between the claims.

10:57:30    6   is this issue and that I need to say that the remote aspect           11:02:25    6   And we cite the case for that. Here they didn't really do

10:57:38    7   should be part of -- the remote storage aspect should be              11:02:32    7   it as far as the '438 Patent, they mentioned only claim 30.

10:57:42    8   part of the '438 Patent. How do you win then?                         11:02:39    8   But claim 30 just adds -- is the same as claim 27, but it

10:57:47    9              MR. PAZUNIAK: Your Honor, I guess if Your Honor            11:02:44    9   simply adds just another abstraction which is a "geographic

10:57:49   10   starts with that proposition that there is a viable claim             11:02:49   10   locator device." So we believe that claim 27 is

10:57:54   11   construction issue, then I can't. However, the question is            11:02:55   11   representative.

10:58:00   12   whether there is any viability to any claim construction              11:02:56   12              And with that, I would like to turn to step two

10:58:04   13   issues when you look at the actual language of claim 27,              11:03:01   13   of the analysis. And the relevant standard is set forth in

10:58:09   14   which is on slide 13, you will see that the -- all the                11:03:09   14   slide 12. I cite this because the Simio case is the Federal

10:58:16   15   devices, the communication device, the policy decider, the            11:03:17   15   Circuit's most recent reported decision where they summarize

10:58:21   16   policy enforcer, all of these are specified in the claim as           11:03:24   16   the Alice two standard. And the critical facts or the

10:58:27   17   being on a communication network. There are no other                  11:03:30   17   critical elements of the court's standard is that, you know,

10:58:32   18   restrictions in the claims about where anything is located.           11:03:37   18   whether a claim supplies an inventive concept that renders

10:58:40   19              So when you have a very specific requirement in            11:03:42   19   it significantly more than an abstract idea is a question of

10:58:44   20   the claim as to where things are located, and there is                11:03:46   20   law, it's not a question of fact, but one of law.

10:58:49   21   nothing that suggest that there is some other -- there is             11:03:50   21              The second critical point is that the abstract

10:58:54   22   differences in locations in the claim, I don't think that             11:03:56   22   ideas or other ineligible concepts cannot supply the

10:58:58   23   there is a viable claim construction issue. And so we have            11:04:02   23   inventive concept.

10:59:06   24   to apply the plain and ordinary meaning and the plain and             11:04:05   24              So we then look again at claim 27. And as we

10:59:11   25   ordinary meaning is it's on a communications network. And             11:04:15   25   discussed already, it doesn't really have anything there

                                                                     34                                                                                    36

10:59:15    1   frankly all of those devices could be potentially in the              11:04:19    1   that could support a legitimate argument that a remote

10:59:20    2   single processor since we're talking only about logical               11:04:25    2   server is required, or some kind of distributed

10:59:27    3   structures here. So given the plain language of the claim,            11:04:34    3   architecture.

10:59:34    4   there is no other option.                                             11:04:36    4              Then even though if you accept the claim

10:59:37    5              So if I could, Your Honor, then go to claim 27,            11:04:39    5   construction, and there is a separate remote server and

10:59:48    6   which is slide 4, and looking at what is included in that             11:04:46    6   everything else, how does that really help Kajeet in step

10:59:54    7   claim, there is nothing to it other than two abstract ideas.          11:04:54    7   two? There is no inventive concept because a remote server

11:00:02    8   And that is a system that comprises a policy decider and a            11:04:59    8   is still just an abstract idea. It's just a server. There

11:00:10    9   policy enforcer. Both the policy decider and policy                   11:05:03    9   is nothing specific. There is nothing particularly unique,

11:00:15   10   enforcer are plainly abstract ideas.                                  11:05:07   10   it's just a generic typical computer.

11:00:22   11              If you then go to the Ericsson case, and I'm at            11:05:12   11              And then so you look at what exactly is it that

11:00:30   12   slide 8, and compare the invalidated Ericsson claim 5 with            11:05:17   12   is in the complaint that even if we accept as true that

11:00:37   13   Kajeet's claim 27 of the '438 Patent, you will see some very          11:05:26   13   would support the fact that there is an inventive concept

11:00:42   14   direct relationships. In Kajeet you have a managing in                11:05:31   14   here. And we have to start with a critical point that

11:00:52   15   real-time a communication device. In Ericsson you had a               11:05:38   15   conclusory descriptions, generic overstatements or just

11:00:57   16   controlling access to a platform. Those ideas can't be                11:05:42   16   generic statements are not actually helpful even in a

11:01:01   17   distinguished. You have a policy decider in Kajeet's claim            11:05:47   17   12(b)(6). The Court has to accept properly pled factual

11:01:07   18   and you have a decision entity in Ericsson's claim. You               11:05:54   18   allegations, not conclusory descriptions and issues of law.

11:01:13   19   have a policy enforcer in Kajeet's claim, and you have an             11:06:01   19              So what did Kajeet actually say in its complaint

11:01:19   20   interception module related for -- in the Ericsson claim.             11:06:08   20   in support of the fact that there was an inventive concept?

11:01:31   21   In other words, the two patents, Kajeet and Ericsson's,               11:06:15   21   That's in paragraphs 50 through 55 of their complaint. And

11:01:35   22   their claims are functionally and fundamentally                       11:06:20   22   obviously we can't recite all of them here right now, but if

11:01:42   23   indistinguishable.                                                    11:06:25   23   you just look at -- there is nothing in those paragraphs

11:01:42   24              So given that, there simply can't be any I think           11:06:31   24   that is anything other than abstract. They talk about

11:01:49   25   really issue that the -- that claim 27 of the '438 embodies           11:06:36   25   managing computing devices in real-time. They talk about

9 of 28 sheets                                                              Page 33 to 36 of 64                                                02/28/2021 08:40:45 PM
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 11 of 29 PageID #: 835
                                                                     37                                                                                   39

11:06:40    1   security. They talk about a lot of things. But all of                11:10:05    1   That's contrary to Cellspin and the Pebblebrook case that

11:06:43    2   these are abstract concepts. There is nothing there that             11:10:15    2   we've cited where the Federal Circuit said look, you don't

11:06:48    3   would meet the legal standard of having an inventive concept         11:10:18    3   have to list every advantage available in the spec, what

11:06:55    4   that's something other than the abstract ideas themselves.           11:10:26    4   matters is the claims.

11:07:00    5              And the only other issues that they raise as we           11:10:28    5              Now, let's use our best factual analogy.

11:07:04    6   pointed out is to rewrite the claims to require a remote             11:10:32    6   Counsel previously just -- or just said that well, there is

11:07:09    7   server and legal irrelevancies that the claimed concepts             11:10:36    7   nothing unique about having a server that's remote or

11:07:14    8   were novel which, of course, doesn't make any difference.            11:10:42    8   putting a policy there. That's what he said. It's not

11:07:18    9   If you have as the Federal Circuit has repeatedly stated, if         11:10:46    9   unique, it existed. Look at Bascom. There was nothing

11:07:25   10   you have abstract ideas that those abstract ideas are novel          11:10:51   10   unique about filters. There was nothing unique about

11:07:28   11   or nonobvious is irrelevant. We still have to find                   11:10:56   11   customizable filters. There was nothing unique about

11:07:33   12   something nonabstract.                                               11:11:00   12   computers or networks. It was an existing technology, but

11:07:34   13              And in this case, everything that is in the               11:11:06   13   what was different was this known stuff where they put the

11:07:38   14   claim of the inventive concept has to be in the claims, has          11:11:11   14   filters on the remote server. And because it was there, it

11:07:45   15   to be specifically in the claims. There is still nothing             11:11:18   15   was able to take advantage of existing functionality.

11:07:49   16   there except a decider, an enforcer, and things on the               11:11:24   16   That's what we have here. That's what we have here. That's

11:07:56   17   communication network. All abstract ideas after that.                11:11:29   17   all we needed to say is that it's remote.

11:08:05   18              Your Honor, that -- I don't want to take up --            11:11:32   18              When they point to different parts of the claim,

11:08:09   19              THE COURT: You're running out of time and I               11:11:36   19   the claim in Bascom and talk about filtering elements, that

11:08:11   20   think you want to save something for later.                          11:11:45   20   already existed. That was the filtering stuff that already

11:08:13   21              MR. PAZUNIAK: Yes. Your Honor, we also had                11:11:48   21   existed in this environment of the internet service

11:08:18   22   other issues, sort of the pleading issues and I don't know           11:11:55   22   provider. So it's error to try to say that there is more

11:08:24   23   if Your Honor wants to hear --                                       11:11:58   23   required than the architecture said, it's error to try to

11:08:25   24              THE COURT: I know. You have five minutes left             11:12:05   24   impute this manipulation or security device features

11:08:27   25   and you can deal with those, but I want to deal with the 101         11:12:09   25   specific words in the body of the claim. The location or

                                                                     38                                                                                   40

11:08:30    1   issues first. I want to hear from the Plaintiff on the '438          11:12:16    1   arrangements is sufficient. And certainly at this

11:08:34    2   101 issues.                                                          11:12:21    2   particular stage.

11:08:35    3              MR. PAZUNIAK: Okay.                                       11:12:22    3              If I could say something about ChargePoint very

11:08:38    4              MR. COOKE: Counsel, could you pull down --                11:12:27    4   briefly, Your Honor, because it didn't come up in your

11:08:41    5   thank you very much.                                                 11:12:31    5   questioning of me earlier. And I want to mention this,

11:08:43    6              THE COURT: And Mr. Cooke, does Plaintiff agree            11:12:34    6   whether it's step one or step two purposes. In ChargePoint

11:08:45    7   that the '438 Patent rises and falls with the '559 Patent?           11:12:40    7   all they did was they basically took these -- they were

11:08:51    8              MR. COOKE: Yes, Judge, I think that that should           11:12:46    8   networking these remote charges for cars, electronic charges

11:08:54    9   be treated similarly.                                                11:12:50    9   for cars and they said ey, let's take one of those and let's

11:08:54   10              THE COURT: And does the Plaintiff maintain that           11:12:55   10   network them together, put them together. That's far

11:09:00   11   remote storage policy is required by claim 27 of the '438            11:13:00   11   different here than what we have here. We're basically

11:09:06   12   Patent?                                                              11:13:03   12   saying, we're talking like in Bascom, existing system,

11:09:08   13              MR. COOKE: Yes. Although I would --                       11:13:07   13   existing components, and we're saying, we're not just

11:09:11   14              THE COURT: Isn't claim construction necessary             11:13:11   14   networking things, we're going to move a piece around to a

11:09:13   15   to resolve that issue?                                               11:13:15   15   different spot. Remember, there is that part of the spec

11:09:15   16              MR. COOKE: Yes, at a minimum.                             11:13:19   16   that talks about misuse, we're concerned about misuse by the

11:09:18   17              THE COURT: Okay.                                          11:13:26   17   student, for example, and so we're taking these existing

11:09:20   18              MR. COOKE: Your Honor, let me start off with a            11:13:30   18   things and moving them around in this environment where

11:09:22   19   few things. And that is that when I hear their arguments,            11:13:36   19   we're not just sending information back and forth, we're not

11:09:31   20   Gryphon's argument and Norton's argument, they're sort of            11:13:41   20   just plugging into network, we're basically having this

11:09:34   21   saying this, a couple of things. One thing they're saying            11:13:45   21   policy over here at the remote server control this device on

11:09:38   22   is that well, we may have this server, it's having policies          11:13:48   22   a number of different levels about what communications can

11:09:46   23   and it's remote, but that's not good enough. You need to             11:13:51   23   go out, what communications can be received, what data can

11:09:53   24   say that it's got security purposes or a security benefit,           11:13:54   24   be accessed, how long, how little, whatever, while we're

11:09:59   25   or it lessens manipulation. That's contrary to the law.              11:13:59   25   simultaneously allowing some uses to be permitted and some

02/28/2021 08:40:45 PM                                                     Page 37 to 40 of 64                                                          10 of 28 sheets
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 12 of 29 PageID #: 836
                                                                       41                                                                                       43

11:14:04    1   prohibited in this dynamic way.                                        11:18:35    1               As far as the direct infringement issues are

11:14:07    2               As far as, Your Honor, I can go through the                11:18:39    2   concerned, I'll be very quick because I understand that Disc

11:14:13    3   particular elements of the '438 claim 27 and explain where             11:18:46    3   Disease limits the amount of information or facts that have

11:14:21    4   these are situations where there is a remote server, where             11:18:51    4   to be pleaded. But in this case, this is not exactly like

11:14:26    5   there is the policy on remote server, how it's different, a            11:18:56    5   the Disc Disease case because for two reasons, one, it's a

11:14:32    6   different place than the user device or the communication              11:19:04    6   little more complex than the very simple case in Disc

11:14:35    7   device, but based on as I am reading your comments right               11:19:08    7   Disease because we have these totally generic fairly obtuse

11:14:39    8   now, at a minimum it's a claim construction issue, so I will           11:19:16    8   claim limitations such as decider and an enforcer which is

11:14:43    9   leave it at that.                                                      11:19:21    9   not something that a person of ordinary skill in the art

11:14:44   10               And unless Mr. Vowell has something to add to              11:19:25   10   would understand. I mean, they're coined terms. So because

11:14:51   11   that, and then we may have some comments in response to the            11:19:30   11   of that, I think that this case is different than Disc

11:14:55   12   direct infringement/indirect infringement allegations and              11:19:38   12   Disease as well as the other cases that have considered the

11:14:58   13   that sort of thing, he'll address those.                               11:19:41   13   issue.

11:15:00   14               THE COURT: Yes. I do want to hear on those                 11:19:41   14               The second point is that in Disc Disease and

11:15:08   15   issues.                                                                11:19:46   15   almost all the other cases that have been decided since

11:15:14   16               MR. PAZUNIAK: Your Honor, this is George                   11:19:51   16   then, the actual products accused of infringement were very

11:15:20   17   Pazuniak again. Just one comment as to what was said about             11:19:58   17   clearly specified. In this case they're not. Gryphon's

11:15:28   18   claim 27 eligibility. On slide 7, we quote from Ericsson               11:20:05   18   products being accused of infringement are not identified by

11:15:35   19   that "controlling access to resources is exactly the sort of           11:20:11   19   model number or name, they're just fairly generically

11:15:41   20   process that can be performed by the human mind, et cetera.            11:20:14   20   described as any product that includes this element or that

11:15:45   21   And we have repeatedly found the concept of controlling                11:20:19   21   element. So I think that because of these two differences,

11:15:50   22   access to resources via software to be an abstract idea."              11:20:25   22   Disc Disease does not apply and more specificity is

11:15:58   23   And that's Ericsson at 1327.                                           11:20:32   23   required.

11:16:01   24               Everything that counsel has just talked about              11:20:34   24               That takes us to slide 21. The way the

11:16:05   25   seems to fall squarely within this ruling in Ericsson that             11:20:42   25   complaint is written, Kajeet demands pre-suit damages for

                                                                       42                                                                                       44

11:16:12    1   we're still talking only about controlling access.                     11:20:48    1   inducement and contributory infringement. There is no other

11:16:19    2               With that, I would like to turn to the other               11:20:52    2   way that the Kajeet complaint can be read. They simply say

11:16:22    3   issues that we have, and that is the pleading deficiencies.            11:20:58    3   they assert direct infringement, assert inducement, assert

11:16:28    4   I first go to slide 19. And that is whether Kajeet has                 11:21:03    4   contributory, and then they say we were damaged and we claim

11:16:37    5   complied with the requirement to plead either patent marking           11:21:07    5   damages. So there is nothing restricting the inducement and

11:16:43    6   or an exemption from patent marking.                                   11:21:14    6   contributory damages to only post-suit issues.

11:16:47    7               The '438 Patent asserted claim 27 is plainly a             11:21:25    7               Given that, Kajeet was required to specifically

11:16:56    8   product claim. This Court in Express Mobile has made it                11:21:34    8   plead both that there was knowledge on Gryphon's part of the

11:17:00    9   very plain and this is something that I believe most                   11:21:42    9   patent and knowledge that the patent was being infringed.

11:17:04   10   complaints since then have followed, and that is whether or            11:21:50   10   Both of those --

11:17:09   11   not you have a 287 issue or not, you plead something, either           11:21:51   11               THE COURT: All right. Mr. Pazuniak, you're

11:17:12   12   you plead that we didn't have to comply or you plead                   11:21:53   12   just about out of time, so you need to finish up.

11:17:16   13   compliance, but you have to have a pleading. And that's the            11:21:56   13               MR. PAZUNIAK: Okay. And I will say and I will

11:17:22   14   ruling in Express Mobile which of course relied on the                 11:21:58   14   finish with that, that pre-suit damages are absolutely --

11:17:26   15   Federal Circuit's Arctic Cat decision.                                 11:22:05   15   the claim for pre-suit damages requires the pleading of the

11:17:33   16               As to the '559 Patent, Kajeet could not be                 11:22:09   16   intent.

11:17:38   17   clearer because they in paragraph 43, they specifically said           11:22:09   17               And that's what I have, Your Honor. Thank you.

11:17:43   18   that they are asserting claim 27 among others. So it's an              11:22:12   18               THE COURT: All right. Thank you.

11:17:51   19   open-ended complaint and the openness means that the                   11:22:21   19               MR. VOWELL: Your Honor, this is Corby Vowell on

11:17:59   20   pleading potentially includes claims 1 through 21 of the               11:22:24   20   behalf of the Plaintiff to address those remaining issues.

11:18:05   21   '559 Patent which are all product claims. Therefore, given             11:22:26   21   Can you hear me?

11:18:08   22   the specific pleading of infringement and damages involving            11:22:27   22               THE COURT: I can. Thank you.

11:18:18   23   a product claim and in the other case having product claims            11:22:28   23               MR. VOWELL: Thank you.

11:18:25   24   among others, Express Mobile required the pleading and we              11:22:29   24               THE COURT: So tell me where in the complaint is

11:18:33   25   don't have that here.                                                  11:22:32   25   there any allegation that the accused Gryphon products meet

11 of 28 sheets                                                              Page 41 to 44 of 64                                                  02/28/2021 08:40:45 PM
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 13 of 29 PageID #: 837
                                                                        45                                                                                   47

11:22:38    1   each and every limitation of claim 27 or any other claims.             11:25:52    1   Patent like claim 27, there is an issue about past damages

11:22:43    2               MR. VOWELL: So as we put in our briefing,                  11:25:57    2   with respect to whether or not we have put them on notice,

11:22:45    3   paragraphs 20 to 30 describe and actually identify                     11:26:02    3   but --

11:22:51    4   specifically the accused products and then describe how they           11:26:03    4                THE COURT: Isn't the law pretty clear that you

11:22:56    5   work, how they meet each of the elements, how they operate             11:26:05    5   have the burden to plead marking?

11:23:00    6   to have the things that we have been talking about today,              11:26:08    6                MR. VOWELL: Yes, it is.

11:23:03    7   the remote server, the client devices manager, the software            11:26:10    7                THE COURT: And have you pleaded marking?

11:23:09    8   that's on each of those pieces and how they work together to           11:26:14    8                MR. VOWELL: We did not plead specifically that

11:23:12    9   actually control the device.                                           11:26:17    9   we complied with the marking statute. Now, we have complied

11:23:14   10               THE COURT: So you're saying some words there,              11:26:21   10   with the marking statute, but we did not specifically plead

11:23:16   11   but that's not how I'm reading this complaint. Where is it             11:26:25   11   that in our papers affirmatively.

11:23:20   12   that they describe how they meet each and every element of a           11:26:27   12                THE COURT: So can you -- so if I were to grant

11:23:23   13   claim? Look at the complaint and show me.                              11:26:32   13   the motion on that and give you leave to amend, are you

11:23:24   14               MR. VOWELL: So it's certainly not in claim                 11:26:35   14   saying that you could plead it?

11:23:30   15   chart form or in, you know, in element-by-element                      11:26:36   15                MR. VOWELL: Yes, we certainly -- our client has

11:23:35   16   recitation. But if you start with paragraph 20, which                  11:26:41   16   taken significant measures to comply with the marking

11:23:40   17   describes just generally who Gryphon is, paragraph 21                  11:26:44   17   statute and we could certainly replead that portion

11:23:45   18   describes and identifies the Gryphon mesh WiFi security                11:26:49   18   adequately.

11:23:50   19   router, that's the label for the product. There may be                 11:26:51   19                THE COURT: All right. Let me hear from the --

11:23:53   20   different model numbers, but we certainly identify the                 11:26:56   20                MR. VOWELL: Your Honor, just to be clear, with

11:23:56   21   product itself. Paragraphs 22 and going forward                        11:26:58   21   respect to present damages or damages since the filing of

11:24:00   22   specifically talk about the router which in this case is               11:27:00   22   the complaint, there is no issue there with respect to the

11:24:04   23   connected to a server. There is a Gryphon connect app that             11:27:06   23   past damages or the marking statute, so --

11:24:09   24   is mentioned in claim -- I'm sorry, in paragraph 22 and                11:27:09   24                THE COURT: No, I understand, that's why I asked

11:24:14   25   paragraph 23 that is the software that is on the individual            11:27:11   25   you if you were going to plead pre-suit. Are you going

                                                                        46                                                                                   48

11:24:16    1   user's device that communicates. Paragraph 23 talks about              11:27:18    1   after pre-suit inducement?

11:24:21    2   setting up the device and user profiles to establish usage             11:27:23    2                MR. VOWELL: Well, we need to see the facts. We

11:24:26    3   policies associated with the devices in the profiles.                  11:27:26    3   don't know specifically when each of these parties became

11:24:29    4               Paragraph 24 talks about the Gryphon --                    11:27:30    4   aware of the patents, you know, when we filed the complaint,

11:24:34    5               THE COURT: How is this claim specific? I get               11:27:33    5   but if it turns out that they found out earlier about the

11:24:39    6   it, it's a nice descriptor of how the products work, but               11:27:36    6   patents or were on notice earlier then we might need to

11:24:44    7   this doesn't seem to me to be very claim specific. You're              11:27:41    7   address that and may be able to get past damages.

11:24:51    8   just telling me what the products do, not how it matches up            11:27:44    8                THE COURT: So the current inducement claim is

11:24:55    9   with the claims.                                                       11:27:47    9   limited to just post-suit; is that correct?

11:24:58   10               MR. VOWELL: Correct, it does not, you know,                11:27:52   10                MR. VOWELL: Yes. That's what we're aware of

11:25:03   11   directly correlate each element with the description. But              11:27:54   11   right now.

11:25:07   12   the description is sufficient to put -- and this is really             11:27:55   12                THE COURT: Okay. Mr. Pazuniak, you have

11:25:10   13   what matters, the description is sufficient to put Gryphon             11:28:00   13   thirty seconds.

11:25:15   14   on notice of why we think their products meet the                      11:28:01   14                MR. PAZUNIAK: Your Honor, if you look at those

11:25:18   15   limitations of the claims. That's really --                            11:28:06   15   paragraphs 20 through 30, nowhere is there any specific

11:25:21   16               THE COURT: All right. Let me just ask you this             11:28:10   16   identification of what products are being accused of

11:25:23   17   since we're running out of time. Is Kajeet going after past            11:28:14   17   infringement, much less is there any correlation to any

11:25:28   18   damages?                                                               11:28:18   18   claim elements.

11:25:29   19               MR. VOWELL: Well, certainly with respect to the            11:28:20   19                Thank you, Your Honor.

11:25:33   20   '559 Patent and claim 27, which is a method claim, there are           11:28:21   20                THE COURT: All right. So I need a few minutes

11:25:36   21   no marking issues there, so we certainly are -- there are              11:28:34   21   here to look through some of the notes that I took during

11:25:40   22   other issues related to notice for whether it's contributory           11:28:40   22   the argument and make sure I can rule on these issues. So

11:25:44   23   or district infringement, but we certainly would be entitled           11:28:48   23   let's take a break for let's say twenty minutes. I'll try

11:25:47   24   to past damages there.                                                 11:28:52   24   and be back as close to 11:50 as I can. I'll ask everyone

11:25:49   25               With respect to apparatus claims in the '438               11:28:57   25   to get back on the line at 11:50 and I will give you my

02/28/2021 08:40:45 PM                                                       Page 45 to 48 of 64                                                           12 of 28 sheets
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 14 of 29 PageID #: 838
                                                                       49                                                                                     51

11:29:04    1   ruling on the issues.                                                 11:59:21    1   that the abstract idea claimed in the '559 Patent is

11:29:06    2               Thank you.                                                11:59:25    2   "policy-based access management," using claim 27 as the

11:29:07    3               (A brief recess was taken.)                               11:59:29    3   representative claim.

11:46:21    4               THE COURT: Thank you for the arguments today.             11:59:30    4               Regardless of the various articulations,

11:56:38    5   They were helpful. I am prepared to rule on the pending               11:59:32    5   Defendants' argument is essentially that the claims are

11:56:41    6   motions. I will not be issuing a written opinion, but I               11:59:35    6   directed to limiting the access to or the functionality of a

11:56:45    7   will issue an order stating my rulings. I want to emphasize           11:59:38    7   device. In Defendants' view, this is nothing more than

11:56:48    8   that although I am not issuing a written opinion, we have             11:59:41    8   performing a human activity through use of generic computer

11:56:51    9   followed a full and thorough process before making the                11:59:45    9   components operating in a conventional way.

11:56:54   10   decisions I am about to state. There was briefing on the              11:59:48   10               Today in argument, Defendants cited ChargePoint,

11:56:57   11   pending motions, there were additional submissions                    11:59:51   11   Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019), as

11:56:59   12   discussing what each party viewed as the most analogous case          11:59:58   12   the most analogous case. I know that in the briefing and

11:57:03   13   and there has been oral argument here today. All of the               12:00:05   13   here in arguing about the '438 Patent, Gryphon relied on

11:57:07   14   submissions and the arguments have been considered.                   12:00:09   14   Ericsson and I want to address that as well.

11:57:10   15               As to the law, I am not going to read into the            12:00:12   15               ChargePoint involved network-connected charging

11:57:12   16   record my understanding of Section 101 law or the applicable          12:00:15   16   stations for electric vehicles, and the specification

11:57:16   17   pleading standards. I have a legal standard section that I            12:00:17   17   explained that the prior art suffered from a lack of

11:57:20   18   have included in earlier orders, including in Innovative              12:00:19   18   communication network that allowed utility companies,

11:57:24   19   Global Systems, LLC v. Keep Truckin, Inc., No. 19-641. I              12:00:23   19   businesses and drivers to interact efficiently as it related

11:57:29   20   incorporate that law and adopt it into my ruling today and I          12:00:26   20   to electricity needs. The inventive communication network

11:57:32   21   will also set it out in the order that I issue.                       12:00:30   21   was touted as potentially providing the ability to manage

11:57:35   22               Now as to my rulings. There are two patents,              12:00:35   22   electricity demands of vehicles and power grids by allowing

11:57:38   23   U.S. Patent No. 8,667,559, which is asserted against both             12:00:37   23   interconnectivity. And the specification described the

11:57:44   24   Gryphon and Norton, and U.S. Patent No. 7,899,438, which is           12:00:41   24   claimed invention as a network system that allowed drivers

11:57:47   25   asserted only against Gryphon. The '559 Patent is a                   12:00:44   25   to locate charging stations and pay for charging, and it

                                                                       50                                                                                     52

11:57:52    1   continuation of the '438 Patent. The patents claim systems            12:00:48    1   also allowed utility companies to provide information

11:57:55    2   and methods for controlling access on a user's communication          12:00:51    2   relating to electricity demands.

11:57:58    3   device and implementing rules for use of that communication           12:00:54    3               Against this backdrop, the Federal Circuit found

11:58:02    4   device.                                                               12:00:56    4   the claims at issue to be directed to the abstract idea of

11:58:04    5               Defendants have each moved to dismiss pursuant            12:00:59    5   network communication for device interaction. In reaching

11:58:06    6   to Rule 12(b)(6), arguing that the asserted claims are                12:01:02    6   this conclusion, the Federal Circuit rejected the contention

11:58:10    7   directed to patent-ineligible subject matter. And Gryphon             12:01:05    7   that the claimed invention was an improvement in technology,

11:58:13    8   has also moved to dismiss the claims of infringement on the           12:01:09    8   particularly in light of the significant breadth of the

11:58:16    9   basis that Plaintiff has failed to adequately state a claim.          12:01:11    9   claims and the fact that the focus of the claims was on

11:58:19   10               Taking those issues in turn, after reviewing the          12:01:14   10   facilitating business interactions. In Defendants' view,

11:58:26   11   entire record, hearing argument, and applying the law as I            12:01:18   11   the breadth of the claims of the '559 Patent renders them

11:58:29   12   understand it, I am going to deny the motions to the extent           12:01:23   12   indistinguishable from ChargePoint, particularly given that

11:58:32   13   they are based on patent eligibility.                                 12:01:27   13   the purported technological benefits touted by Plaintiff

11:58:35   14               As to the '559 Patent, Gryphon and Norton treat           12:01:31   14   (e.g., improved security) do not appear in the '559 Patent

11:58:38   15   claim 27 as representative of all claims. As to the '438              12:01:35   15   claims.

11:58:45   16   Patent, which is only asserted against Gryphon, Gryphon               12:01:35   16               As I mentioned, Gryphon relies heavily on

11:58:49   17   treats claim 27 as representative of all claims. Gryphon,             12:01:38   17   Ericsson, Inc. v. TCL Communication Technology Holdings,

11:58:52   18   however, does not offer any significant analysis on the               12:01:44   18   Ltd., 955 F.3d 1317 (Fed. Cir. 2020), to argue that the

11:58:55   19   representativeness.                                                   12:01:49   19   claims, including those in the '438 Patent to be addressed

11:58:56   20               Turning first to the '559 Patent, in the                  12:01:52   20   in a few minutes, are directed to an abstract idea. In

11:58:59   21   briefing, Norton argued that the abstract idea is:                    12:01:56   21   Gryphon's view, the claims here are indistinguishable from

11:59:05   22   "limiting access to functions based on policies," whereas             12:02:00   22   that case. In Ericsson, the claims were directed to a

11:59:09   23   Gryphon suggested, without really clearly stating, that the           12:02:03   23   system for controlling access to a platform (e.g., a mobile

11:59:13   24   abstract idea is "controlling access to devices." Today, in           12:02:06   24   device), where the platform included various components,

11:59:18   25   an effort to streamline their arguments, Defendants argued            12:02:10   25   including an access controller, interception module and a

13 of 28 sheets                                                             Page 49 to 52 of 64                                                 02/28/2021 08:40:45 PM
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 15 of 29 PageID #: 839
                                                                        53                                                                                      55

12:02:14    1   combined decision entity / security access manager to                  12:05:34    1   unlike Ancora, Enfish and that line of cases, claim 27

12:02:18    2   determine whether access to the controller should be                   12:05:38    2   viewed as a whole is not directed to an improvement in the

12:02:21    3   granted. At step one, the Federal Circuit found that the               12:05:42    3   functioning of technology - rather, the focus of the claim

12:02:25    4   claims were directed to the abstract idea of "controlling              12:05:44    4   is on using generic technology to implement the abstract

12:02:28    5   access to resources by receiving a request and determining             12:05:48    5   idea of controlling access to and the functionality of a

12:02:32    6   if the request for access should be granted." It was the               12:05:52    6   user's communication device. That is, claim 27 does not

12:02:44    7   court's view that the claims were drafted in largely                   12:05:56    7   seem analogous to Ancora because there, a verification

12:02:51    8   functional terms without any indication of how to control              12:06:01    8   structure was embedded into the computer BIOS, which was not

12:02:55    9   such access, suggesting that the focus of the claims was               12:06:05    9   ordinarily used for software verification, and that improved

12:02:58   10   merely the abstract idea of controlling access to resources.           12:06:08   10   security as BIOS is much harder to hack, whereas here

12:03:03   11   Moreover, according to the court, the claims were focused on           12:06:12   11   policies for controlling access to functionality that were

12:03:06   12   using computer components to perform an action that can                12:06:15   12   used before are apparently now stored elsewhere to prevent

12:03:09   13   readily be done by humans (i.e., limiting access to                    12:06:20   13   user interference with the policies. This case feels to me,

12:03:13   14   something). In Gryphon's view, the claims here are no                  12:06:24   14   and I think during argument Plaintiff largely agreed, like

12:03:16   15   different - rather, the focus of the claims here is on a               12:06:27   15   it is much more akin to using technology as a tool to modify

12:03:19   16   request for access or permission to use a functionality on a           12:06:31   16   human behavior rather than being an improvement in the

12:03:23   17   communication device, drafted largely in functional terms              12:06:34   17   technical operation of those access controls. This

12:03:27   18   and using only conventional computer technology.                       12:06:38   18   conclusion is bolstered by the fact that the prior art

12:03:30   19               Plaintiff argues that the invention claimed in             12:06:41   19   problems highlighted by the specification are largely rooted

12:03:33   20   the '559 Patent is an improvement in the operation of                  12:06:44   20   in human behavior and not necessarily technological

12:03:36   21   computers and not the use of computers as tools - i.e., the            12:06:48   21   shortcomings.

12:03:40   22   claims are directed to "improvements in the security and               12:06:49   22               I agree with Defendants that the invention in

12:03:44   23   effectiveness in how systems implementing policy-based                 12:06:52   23   claim 27 of the '559 Patent is much more akin to the claims

12:03:48   24   control over communication devices operate." In particular,            12:06:56   24   at issue in ChargePoint and Ericsson. As I've already

12:03:54   25   Plaintiff argues that the claimed invention is "to a                   12:07:01   25   discussed, the claims at issue in those cases were focused

                                                                        54                                                                                      56

12:03:57    1   specific configuration and implementation of certain                   12:07:04    1   on using technology to render a human activity easier or

12:04:01    2   software and hardware network components to effectuate                 12:07:09    2   more efficient - enhancing network connectivity of various

12:04:04    3   policy-based control of network devices . . . namely,                  12:07:12    3   entities in ChargePoint and limiting access to a

12:04:08    4   specific solutions in which the policies applied are stored            12:07:15    4   communication platform in Ericsson. Moreover, those claims

12:04:10    5   remotely and are, therefore, inaccessible by the controlled            12:07:18    5   were broad and drafted in largely functional terms,

12:04:15    6   device." Plaintiff is attempting to fit the claims of the              12:07:21    6   suggesting that the focus of the claims at issue was largely

12:04:19    7   '559 Patent into the Enfish line of cases, where the Federal           12:07:24    7   on a result rather than how to achieve that result - an

12:04:22    8   Circuit has repeatedly held that certain improvements in the           12:07:28    8   indicator that a claim is directed to an abstract idea.

12:04:25    9   way computers or technology operate fall outside the realm             12:07:31    9   Here, claim 27 of the '559 Patent is drafted broadly, and

12:04:28   10   of abstract ideas.                                                     12:07:35   10   the purported security-based improvement is not readily

12:04:30   11               Plaintiff focuses largely on Ancora                        12:07:39   11   evident from the claim language. Rather, viewing the claim

12:04:36   12   Technologies, Inc. v. HTC America, Inc., 908 F.3d 1343 (Fed.           12:07:42   12   as a whole and against the behavior-based prior art problems

12:04:44   13   Cir. 2018), which involved claims directed to methods of               12:07:45   13   highlighted in the specification, the claim is more focused

12:04:47   14   limiting software execution on computers without permission            12:07:49   14   on modifying human activity than improving technological

12:04:50   15   to run the software by using a key stored in BIOS. There,              12:07:54   15   operation. That is, the focus of claim 27 is not to an

12:04:58   16   the Federal Circuit found that the claims were like those in           12:07:57   16   improvement in the relevant technology (security or

12:05:00   17   Enfish, Data Engines, etc., in that they were directed to a            12:08:00   17   otherwise), but rather to a general way of limiting access

12:05:04   18   specific way of improving how a computer operates and, in              12:08:03   18   to a device using computers as tools.

12:05:07   19   particular, how it verifies permission to run software while           12:08:06   19               In sum, I find that claim 27 of the '559 Patent

12:05:12   20   improving the computer's security in the process, thus                 12:08:10   20   is directed to the abstract idea of controlling access to

12:05:15   21   avoiding some of the problems with prior art methods - e.g.,           12:08:14   21   and the functionality of a device. Although there was some

12:05:19   22   hackers could access, they were costly and they were not               12:08:18   22   dispute in the briefing as to representativeness, Plaintiff

12:05:22   23   easily obtainable by downloading, all of which were                    12:08:21   23   agreed today that the claims of the '559 Patent rise and

12:05:28   24   described in the specification.                                        12:08:25   24   fall together for purposes of this motion. That is, there

12:05:30   25               Focusing first on claim 27 of the '559 Patent,             12:08:28   25   is no dispute about claim 27 being representative of the

02/28/2021 08:40:45 PM                                                       Page 53 to 56 of 64                                                            14 of 28 sheets
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 16 of 29 PageID #: 840
                                                                       57                                                                                     59

12:08:31    1   claims at issue, and I also find that the claims are                  12:11:18    1   storing policies for controlling access to the computing

12:08:33    2   substantially similar and linked to the same abstract idea.           12:11:21    2   device. The complaints explain how this feature was

12:08:38    3   Thus, when viewing the claims as a whole and looking to               12:11:24    3   unconventional and offers specific advantages to the

12:08:41    4   their purported improvement over the prior art, I find the            12:11:29    4   resultant system over the prior systems. And the complaints

12:08:45    5   claims of the '559 Patent to be directed to the abstract              12:11:33    5   incorporate the expert declaration of Dr. Knutson, who

12:08:48    6   idea of controlling access to and the functionality of a              12:11:37    6   explains the unconventionality of this remote storage and

12:08:52    7   device.                                                               12:11:40    7   the purported benefits that flow from it. There is nothing

12:08:53    8              Turning to step two of the analysis, Defendants            12:11:43    8   in the '559 Patent that contradicts these allegations.

12:08:57    9   argue that the claims of the '559 Patent use only generic             12:11:48    9   Under Berkheimer, whether the claim elements and their

12:09:01   10   computer and networking components performing conventional            12:11:50   10   ordered combination is simply well known, routine and

12:09:04   11   computer functions and that this is insufficient to confer            12:11:54   11   conventional is a question of fact and, in this case,

12:09:08   12   an inventive concept.                                                 12:11:57   12   because there are plausible factual allegations as to the

12:09:10   13              Plaintiff asserts that the '559 Patent claims              12:12:00   13   unconventionality of the remote storage of access policies,

12:09:11   14   recite an unconventional arrangement of components                    12:12:03   14   there is a factual dispute that precludes dismissal.

12:09:15   15   sufficient to confer and inventive concept to the otherwise           12:12:06   15               I do not agree that Plaintiff's pleading must

12:09:18   16   abstract idea of controlling access to devices. In                    12:12:10   16   point to portions of the specification that support its

12:09:21   17   particular, Plaintiff emphasizes the remote storage of                12:12:13   17   contention that certain limitations are not well understood,

12:09:24   18   access and control policies as something other than well              12:12:16   18   routine or conventional. At a motion to dismiss, Aatrix

12:09:28   19   known, routine or conventional. According to Plaintiff,               12:12:23   19   requires me to resolve any plausibly alleged factual issues

12:09:31   20   this unconventional manner of storing policies for access             12:12:27   20   in favor of the patentee at step two. This means that if

12:09:36   21   and control away from the device itself improved the                  12:12:31   21   Plaintiff includes in its complaint plausible factual

12:09:40   22   security and effectiveness of the control of such devices             12:12:33   22   allegations that support the conclusion that the claim

12:09:43   23   because it prevented the user from interfering with the               12:12:35   23   elements or their ordered combination were not well

12:09:46   24   control policies. In support of these arguments, Plaintiff            12:12:38   24   understood, routine or conventional and there is nothing in

12:09:49   25   points to allegations in its complaints and the expert                12:12:41   25   the record that I can properly consider on a motion to

                                                                       58                                                                                     60

12:09:51    1   declaration of Dr. Knutson, which was incorporated by                 12:12:43    1   dismiss that contradicts those allegations, then those

12:09:56    2   reference into Plaintiff's complaints. In its complaints,             12:12:46    2   factual issues must be decided in favor of Plaintiff.

12:09:59    3   Plaintiff includes a number of allegations that plausibly             12:12:49    3               Thus, at step two, I cannot conclude that the

12:10:02    4   suggest this remote storage feature was unconventional and            12:12:52    4   claim elements or their ordered combination are well known,

12:10:05    5   offered security advantages over prior methods of                     12:12:55    5   routine or conventional activities known in the art, thereby

12:10:09    6   controlling access to devices.                                        12:13:01    6   failing to confer an inventive concept. Given the

12:10:11    7              It is worth noting here that another court in              12:13:04    7   constraints of Berkheimer and Aatrix, I cannot resolve this

12:10:14    8   the Central District of California has looked at claim 27 of          12:13:07    8   question today in light of Plaintiff's plausible factual

12:10:17    9   the '559 Patent through the lens of Section 101 at the                12:13:10    9   allegations in the complaints that are uncontradicted by the

12:10:21   10   motion to dismiss stage and concluded that Plaintiff had              12:13:14   10   '559 Patent and anything else I can properly consider at

12:10:25   11   eventually pleaded enough to survive at step two of the               12:13:16   11   this stage. Defendants' motions as related to the '559

12:10:27   12   Alice / Mayo inquiry. That pleading, which was an amended             12:13:21   12   Patent are denied with leave to renew at summary judgment to

12:10:32   13   complaint filed in response to dismissal under Section 101,           12:13:25   13   the extent there are no factual issues precluding resolution

12:10:36   14   included similar allegations of unconventionality with                12:13:28   14   of the Section 101 issues at that time.

12:10:41   15   respect to the remote storage feature and included the                12:13:31   15               Turning now to the '438 Patent, which is only

12:10:46   16   Knutson declaration that Plaintiff relies on here. The                12:13:33   16   asserted against Gryphon, I reach the same conclusion for

12:10:48   17   California court found those allegations sufficient to                12:13:37   17   the reasons I just explained for the '559 Patent. I do so

12:10:51   18   survive a motion to dismiss, particularly because the                 12:13:40   18   because the parties largely analyze the two patents together

12:10:54   19   allegations plausibly suggested an unconventional                     12:13:45   19   under Section 101. Gryphon essentially lumps the '559 and

12:10:57   20   arrangement of claim elements in claim 27 of the '559 Patent          12:13:49   20   '438 Patents together in its Section 101 analysis, with no

12:11:01   21   - i.e., remote storage of control policies and real-time              12:13:53   21   distinctions made at step one of the Alice / Mayo inquiry.

12:11:04   22   receipt and enforcement of control decisions.                         12:13:55   22   Plaintiff followed suit, arguing that the claims of the '559

12:11:07   23              I agree. Plaintiff's complaints include                    12:13:59   23   and '438 Patents pass step one without making any

12:11:11   24   plausible factual allegations that the claimed invention              12:14:03   24   distinctions between the two patents. At step two, Gryphon

12:11:15   25   improves upon the prior conventional systems by remotely              12:14:07   25   does attempt to argue that there is a meaningful difference

15 of 28 sheets                                                             Page 57 to 60 of 64                                                 02/28/2021 08:40:45 PM
                  Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 17 of 29 PageID #: 841
                                                                            61                                                                                       63

12:14:10    1   in the '438 Patent, namely that there is no requirement for                12:17:11    1   claims of direct infringement will be dismissed. Plaintiff

12:14:13    2   remote storage of control policies. But Plaintiff argues                   12:17:14    2   will be given leave to amend but, to the extent Plaintiff

12:14:16    3   that its expert declaration for the '559 Patent is "equally                12:17:18    3   alleges Gryphon's products infringe method claims, those

12:14:20    4   applicable" to claim 27 of the '438 Patent. And Plaintiff                  12:17:23    4   allegations shall be limited to "use" under § 271(a) as the

12:14:25    5   argued in its briefing and here today that claim 27 of the                 12:17:28    5   law is clear that making, selling, offering to sell or

12:14:28    6   '438 Patent has the same remote storage requirement as in                  12:17:30    6   importing a product cannot directly infringe a method claim.

12:14:33    7   the '559 Patent. Gryphon disputes that there is any such                   12:17:34    7                As to induced and contributory infringement, a

12:14:38    8   requirement in the '438 Patent claims. Therefore, at least                 12:17:37    8   prerequisite to stating a claim of indirect infringement is

12:14:42    9   claim construction appears to be necessary before reaching a               12:17:40    9   that Plaintiff plausibly allege the requisite underlying act

12:14:45   10   conclusion at step two for the '438 Patent. And if I were                  12:17:44   10   of direct infringement has occurred. Because Plaintiff has

12:14:49   11   to resolve this claim construction dispute in Plaintiff's                  12:17:47   11   failed to adequately plead an underlying act of direct

12:14:52   12   favor, the same factual issues that prevented dismissal for                12:17:52   12   infringement, the claims of indirect infringement must also

12:14:55   13   the '559 Patent would also preclude me from dismissing as to               12:17:55   13   be dismissed.

12:14:59   14   the '438 Patent. Gryphon's counsel conceded that today                     12:17:56   14                Gryphon's motion to dismiss as it relates to the

12:15:03   15   during the argument. Therefore, although the claims of the                 12:18:00   15   Iqbal / Twombly issues is therefore granted and Plaintiff

12:15:07   16   '438 Patent are directed to the same abstract idea as in the               12:18:04   16   shall have 21 days to file an amended pleading. I will note

12:15:11   17   '559 Patent, on this record I cannot resolve the question of               12:18:07   17   that Plaintiff's pleading was pretty lacking in many

12:15:14   18   whether the claim elements or their ordered combination are                12:18:10   18   respects. Prior to filing any amended pleading, Plaintiff

12:15:17   19   simply well understood, routine or conventional activities.                12:18:13   19   should carefully review the elements of each cause of action

12:15:22   20   Gryphon's motion as it relates to the '438 Patent is                       12:18:17   20   asserted and include factual allegations to render it

12:15:25   21   therefore also denied with leave to renew at summary                       12:18:20   21   plausible that Gryphon is liable for the acts accused. And

12:15:30   22   judgment to the extent there are no factual issues                         12:18:23   22   because dismissal is warranted on other grounds, I do not

12:15:32   23   precluding resolution of the Section 101 issues at that                    12:18:26   23   reach the issue of failure to plead marking - but as we

12:15:35   24   time.                                                                      12:18:30   24   discussed here today, it is Plaintiff's burden to do so, and

12:15:35   25                 So that is my ruling on the 101 motions. Next,               12:18:35   25   Plaintiff should review the relevant law and plead marking

                                                                            62                                                                                       64

12:15:39    1   we have Gryphon's motion to dismiss for failure to state a                 12:18:38    1   to the extent it is appropriate in any amended pleading.

12:15:42    2   claim. Specifically, Gryphon moves to dismiss the claims of
                                                                                           12:18:43    2                Those are my rulings on the motions. Is there

                                                                                           12:18:48    3   anything else that we need to discuss on the phone today?
12:15:47    3   direct and indirect infringement as to claim 27 of the '559
                                                                                           12:18:57    4                MR. BRAHMA: Your Honor, this is Charanjit
12:15:52    4   Patent, which is a method claim and the only asserted claim
                                                                                           12:18:59    5   Brahma for Norton. The one question that I had in light of
12:15:54    5   called out in the Complaint, as well as to claim 27 of the
                                                                                           12:19:01    6   the Court's rulings, does the Court want the Defendants in
12:15:59    6   '438 Patent. Plaintiff accuses "all versions of the Gryphon                12:19:04    7   these two cases as well as the other more recently filed
12:16:06    7   Mesh WiFi Security Router products and services" of                        12:19:08    8   pending cases in this Court to work on a new consolidated

12:16:10    8   infringing these claims. I am going to grant this part of                  12:19:13    9   schedule so that there is one Markman hearing?

12:16:14    9   the motion.                                                                12:19:17   10                THE COURT: I do want to have a consolidated

12:16:14   10                 The relevant pleading standard for direct                    12:19:20   11   schedule so that there is only one Markman hearing, yes,

12:16:17   11   infringement can be found in Disc Disease. I have on
                                                                                           12:19:23   12   please.

                                                                                           12:19:27   13                MR. BRAHMA: Thank you.
12:16:20   12   several occasions noted that Disc Disease sets forth a
                                                                                           12:19:30   14                THE COURT: Anything else?
12:16:23   13   relatively low threshold for adequately pleading direct
                                                                                           12:19:34   15                MR. COOKE: This is Mike Cooke. Not from the
12:16:27   14   infringement. Here, however, Plaintiff has failed to meet
                                                                                           12:19:34   16   Plaintiff.
12:16:30   15   even that relatively low bar. Nowhere in Plaintiff's                       12:19:37   17                MR. PAZUNIAK: And not from Gryphon, Your Honor.
12:16:33   16   complaint is there any allegation that the accused Gryphon                 12:19:40   18   Thank you.

12:16:36   17   products meet each and every limitation of claim 27 (or any                12:19:40   19                THE COURT: All right. Thank you very much,

12:16:40   18   other claim) of the two asserted patents. And there is no                  12:19:42   20   everyone. Have a good day.

12:16:44   19   attempt to map the accused products onto the limitations of
                                                                                                      21                (Motions hearing concluded at 12:19 p.m.)

                                                                                                      22
12:16:48   20   the asserted claims. Indeed, the only allegation that
                                                                                                      23                I hereby certify the foregoing is a true and
12:16:52   21   Plaintiff sets forth is a recitation of the activities from
                                                                                                           accurate transcript from my stenographic notes in the proceeding.
12:16:56   22   35 U.S.C. § 271(a) purportedly attributable to Gryphon and
                                                                                                      24
12:17:02   23   that the accused products "practice" or "embody" the
                                                                                                                                     /s/ Dale C. Hawkins
12:17:05   24   identified claims. Plaintiff's allegations have failed to                             25                            Official Court Reporter
12:17:08   25   rise to the threshold required by Disc Disease and the                                                                U.S. District Court

02/28/2021 08:40:45 PM                                                           Page 61 to 64 of 64                                                                16 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 18 of 29 PageID #: 842
                                                                                         1



                         '             19-2370(MN [1] - 1:5                                  accepting [1] - 15:18      addressed [1] - 52:19
                                                                             5
                                       19-641 [1] - 49:19                                    accepts [1] - 6:3          adds [2] - 35:8, 35:9
            '438 [37] - 17:2, 22:1,                              5 [2] - 10:22, 34:12        access [50] - 7:2, 7:13,   adequately [4] -
              30:14, 30:20, 30:22,                 2             50 [1] - 36:21               8:6, 8:10, 10:7,           47:18, 50:9, 62:13,
              30:24, 31:7, 31:18,                                55 [1] - 36:21               11:11, 12:18, 12:23,       63:11
              32:3, 33:3, 33:8,        2 [1] - 11:19                                          13:1, 13:7, 20:10,        administrator [9] -
              34:13, 34:25, 35:3,      20 [4] - 28:3, 45:3,                                   21:21, 22:8, 27:6,         7:7, 9:14, 9:18, 9:19,
                                                                             6
              35:7, 38:1, 38:7,         45:16, 48:15                                          27:21, 29:22, 30:3,        10:14, 21:8, 21:9
              38:11, 41:3, 42:7,       20-1339(MN [1] - 1:10     6 [1] - 19:9                 34:16, 41:19, 41:22,      administrators [1] -
              46:25, 50:1, 50:15,      2018 [1] - 54:13          66 [1] - 11:19               42:1, 50:2, 50:22,         29:17
              51:13, 52:19, 60:15,     2019 [1] - 51:11                                       50:24, 51:2, 51:6,        admitted [1] - 29:20
              60:20, 60:23, 61:1,      2020 [1] - 52:18                      7                52:23, 52:25, 53:1,       adopt [1] - 49:20
              61:4, 61:6, 61:8,        2021 [1] - 1:15                                        53:2, 53:5, 53:6,         advantage [4] - 10:7,
              61:10, 61:14, 61:16,     21 [4] - 42:20, 43:24,    7 [1] - 41:18                53:9, 53:10, 53:13,        10:11, 39:3, 39:15
              61:20, 62:6               45:17, 63:16             7,899,438 [1] - 49:24        53:16, 54:22, 55:5,       advantages [4] -
            '559 [42] - 5:9, 5:15,     22 [11] - 9:23, 10:1,     759 [1] - 51:11              55:11, 55:17, 56:3,        10:16, 58:5, 59:3
              13:9, 16:4, 16:11,        10:3, 19:17, 19:24,                                   56:17, 56:20, 57:6,       affect [1] - 10:24
              17:2, 18:25, 31:7,        20:1, 20:6, 20:8,                    8                57:16, 57:18, 57:20,      affirmatively [1] -
              31:18, 38:7, 42:16,       20:9, 45:21, 45:24                                    58:6, 59:1, 59:13          47:11
              42:21, 46:20, 49:25,     2207 [1] - 11:3           8 [1] - 34:12               accessed [3] - 5:22,       ago [1] - 26:1
              50:14, 50:20, 51:1,      23 [9] - 1:15, 8:12,      8,667,559 [1] - 49:23        29:18, 40:24              agree [9] - 13:13,
              52:11, 52:14, 53:20,      8:17, 9:4, 19:24,        844 [1] - 1:17              accesses [1] - 27:13        15:7, 17:1, 32:9,
              54:7, 54:25, 55:23,       20:1, 20:7, 45:25,                                   accessible [1] - 6:21       32:17, 38:6, 55:22,
              56:9, 56:19, 56:23,       46:1                                 9               accessing [1] - 19:20       58:23, 59:15
              57:5, 57:9, 57:13,       24 [2] - 8:16, 46:4                                   accomplished [1] -         agreed [2] - 55:14,
              58:9, 58:20, 59:8,       27 [46] - 5:15, 10:19,    9 [3] - 11:9, 11:18,         6:15                       56:23
              60:10, 60:11, 60:17,      10:21, 13:9, 13:25,       11:19                      according [5] - 6:18,      ahead [6] - 10:25,
              60:19, 60:22, 61:3,       14:10, 15:3, 17:2,       908 [1] - 54:12              11:22, 29:11, 53:11,       11:7, 17:6, 18:5,
              61:7, 61:13, 61:17,       19:19, 20:9, 20:14,      920 [1] - 51:11              57:19                      18:23, 26:15
              62:3                      32:2, 33:13, 34:5,       955 [1] - 52:18             accounts [1] - 14:7        akin [2] - 55:15, 55:23
                                        34:13, 34:25, 35:3,                                  accurate [1] - 64:23       Alice [4] - 29:24,
                         /              35:8, 35:10, 35:24,                  A               accused [9] - 43:16,        35:16, 58:12, 60:21
                                        38:11, 41:3, 41:18,                                   43:18, 44:25, 45:4,       allegation [6] - 25:9,
            /s [1] - 64:24              42:7, 42:18, 45:1,       a.m [1] - 1:15               48:16, 62:16, 62:19,       25:11, 25:13, 44:25,
                                        46:20, 47:1, 50:15,      Aatrix [3] - 13:17,          62:23, 63:21               62:16, 62:20
                        1               50:17, 51:2, 54:25,       59:18, 60:7                accuses [1] - 62:6         allegations [21] - 7:20,
                                        55:1, 55:6, 55:23,       ability [6] - 9:14, 9:19,   achieve [3] - 23:18,        7:22, 15:19, 15:21,
            1 [3] - 10:20, 11:19,       56:9, 56:15, 56:19,       18:14, 21:11, 21:20,        24:3, 56:7                 29:9, 36:18, 41:12,
             42:20                      56:25, 58:8, 58:20,       51:21                      achieved [3] - 18:22,       57:25, 58:3, 58:14,
            10 [3] - 11:12, 23:2,       61:4, 61:5, 62:3,        able [5] - 7:2, 16:13,       23:4, 24:16                58:17, 58:19, 58:24,
             35:3                       62:5, 62:17               23:18, 39:15, 48:7         acknowledged [3] -          59:8, 59:12, 59:22,
            101 [16] - 5:9, 14:16,     271(a [2] - 62:22, 63:4   absolutely [1] - 44:14       11:18, 29:23, 30:12        60:1, 60:9, 62:24,
             15:5, 20:5, 29:6,         287 [1] - 42:11           abstract [36] - 11:10,      acknowledges [2] -          63:4, 63:20
             31:8, 37:25, 38:2,                                   12:4, 12:8, 13:14,          6:24, 11:13               allege [1] - 63:9
             49:16, 58:9, 58:13,                                  27:21, 29:23, 31:17,
             60:14, 60:19, 60:20,
                                                   3                                         act [2] - 63:9, 63:11      alleged [1] - 59:19
                                                                  34:7, 34:10, 35:1,         action [2] - 53:12,        alleges [2] - 7:11, 63:3
             61:23, 61:25              3 [1] - 30:21              35:19, 35:21, 36:8,         63:19                     allow [3] - 15:22, 29:8,
            10:00 [1] - 1:15           30 [4] - 35:7, 35:8,       36:24, 37:2, 37:4,         activities [4] - 23:24,     29:17
            11:50 [2] - 48:24,          45:3, 48:15               37:10, 37:17, 41:22,
                                                                                              60:5, 61:19, 62:21        allowed [5] - 12:2,
             48:25                     35 [1] - 62:22             50:21, 50:24, 51:1,
                                                                                             activity [6] - 7:8,         12:17, 51:18, 51:24,
            12 [2] - 12:20, 35:14                                 52:4, 52:20, 53:4,
                                                                                              11:18, 22:19, 51:8,        52:1
            12(b)(6 [2] - 7:19, 50:6                              53:10, 54:10, 55:4,
                                                   4                                          56:1, 56:14               allowing [2] - 40:25,
            12(b)(6) [1] - 36:17                                  56:8, 56:20, 57:2,
                                                                                             acts [1] - 63:21            51:22
            12:19 [1] - 64:21          4 [3] - 7:17, 10:18,       57:5, 57:16, 61:16
                                                                                             actual [4] - 9:11,         allows [2] - 19:5,
            13 [2] - 32:2, 33:14        34:6                     abstraction [1] - 35:9
                                                                                              13:10, 33:13, 43:16        19:18
            1317 [1] - 52:18           43 [1] - 42:17            accept [5] - 7:20,
                                                                                             add [1] - 41:10            almost [1] - 43:15
            1327 [1] - 41:23           45 [1] - 9:10              32:22, 36:4, 36:12,
                                                                                             additional [1] - 49:11     amend [2] - 47:13,
            1343 [1] - 54:12           49 [1] - 9:11              36:17
                                                                                             address [6] - 32:2,         63:2
            14 [1] - 9:8                                         accepted [3] - 7:22,
                                                                                              32:19, 41:13, 44:20,      amended [4] - 58:12,
            19 [2] - 13:24, 42:4                                  15:19, 15:23
                                                                                              48:7, 51:14                63:16, 63:18, 64:1


17 of 28 sheets                                                     Page 1 to 1 of 12                                               02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 19 of 29 PageID #: 843
                                                                                        2


           America [1] - 54:12        ARONOFF [1] - 2:14          41:7, 50:13, 50:22,         14:11, 15:11, 56:5          23:1, 40:1, 45:14,
           amount [1] - 43:3          arranged [1] - 13:22        51:2, 53:23, 54:3,         broadcasting [1] -           45:20, 46:19, 46:21,
           analog [1] - 24:9          arrangement [9] -           56:10, 56:12                4:19                        46:23, 47:15, 47:17
           analogous [6] - 23:13,      19:10, 19:12, 24:17,      basic [1] - 5:23            broadly [4] - 7:16,         certify [1] - 64:23
            23:14, 23:20, 49:12,       25:5, 25:6, 25:22,        basics [1] - 13:25           29:9, 29:10, 56:9          cetera [2] - 33:4, 41:20
            51:12, 55:7                30:7, 57:14, 58:20        basis [1] - 50:9            bullet [1] - 28:5           challenges [1] - 4:2
           analogy [1] - 39:5         arrangements [3] -         became [1] - 48:3           burden [3] - 35:4,          change [2] - 29:8,
           analysis [8] - 11:9,        22:10, 26:13, 40:1        BEFORE [1] - 1:20            47:5, 63:24                 29:10
            20:5, 31:8, 31:11,        arrive [1] - 19:6          begin [2] - 4:22, 5:14      business [1] - 52:10        changed [1] - 20:24
            35:13, 50:18, 57:8,       art [8] - 7:4, 43:9,       beginning [1] - 7:18        businesses [1] -            changes [1] - 13:10
            60:20                      51:17, 54:21, 55:18,      behalf [2] - 5:7, 44:20      51:19                      changing [4] - 13:3,
           analyze [1] - 60:18         56:12, 57:4, 60:5         behavior [4] - 11:14,       BY [8] - 1:24, 2:3, 2:3,     20:11, 21:1, 23:21
           Ancora [7] - 22:5,         articulations [1] - 51:4    55:16, 55:20, 56:12         2:8, 2:10, 2:14, 2:15,     CHARANJIT [1] - 2:15
            23:3, 23:14, 24:2,        aspect [3] - 17:9, 33:6,   behavior -based [1] -        2:15                       Charanjit [3] - 3:22,
            54:11, 55:1, 55:7          33:7                       56:12                                                   5:7, 64:4
           anyway [1] - 7:5           aspects [2] - 18:21,       benefit [4] - 24:16,                   C                ChargePoint [10] -
           apart [1] - 19:4            31:14                      25:2, 25:22, 38:24                                      12:13, 12:20, 40:3,
           apologize [2] - 3:5,       assert [4] - 20:6, 44:3    benefits [4] - 19:13,       C.A [2] - 1:5, 1:10          40:6, 51:10, 51:15,
            3:9                       asserted [13] - 6:20,       20:23, 52:13, 59:7         cabinet [1] - 28:18          52:12, 55:24, 56:3
           app [3] - 27:4, 27:5,       9:25, 10:1, 42:7,         BENESCH [1] - 2:14          California [3] - 26:2,      chargePoint [1] -
            45:23                      49:23, 49:25, 50:6,       Benesch [2] - 3:21,          58:8, 58:17                 12:24
           apparatus [1] - 46:25       50:16, 60:16, 62:4,        5:7                        cannot [5] - 35:22,         charges [2] - 40:8
           appear [1] - 52:14          62:18, 62:20, 63:20       Berkheimer [5] -             60:3, 60:7, 61:17,         charging [8] - 12:15,
           APPEARANCES [2] -          asserting [2] - 20:6,       13:17, 14:21, 15:4,         63:6                        12:16, 12:18, 12:25,
            1:22, 2:1                  42:18                      59:9, 60:7                 capture [1] - 28:5           13:7, 51:15, 51:25
           applicable [2] - 49:16,    asserts [1] - 57:13        best [1] - 39:5             captured [1] - 28:3         chart [1] - 45:15
            61:4                      assigns [2] - 7:14,        better [3] - 14:16,         CAPUZZI [2] - 2:14,         child [2] - 11:17, 21:12
           applied [2] - 12:15,        14:6                       17:15, 18:17                3:20                       children [2] - 11:16,
            54:4                      associated [1] - 46:3      between [3] - 31:19,        Capuzzi [1] - 3:21           21:5
           applies [2] - 30:2,        assume [3] - 16:4,          35:5, 60:24                carefully [1] - 63:19       Cir [3] - 51:11, 52:18,
            32:22                      20:9, 33:5                BIOS [8] - 22:15, 23:7,     cars [2] - 40:8, 40:9        54:13
           apply [3] - 19:15,         attempt [2] - 60:25,        23:10, 23:11, 30:9,        case [43] - 3:16, 11:22,    Circuit [8] - 7:21, 37:9,
            33:24, 43:22               62:19                      54:15, 55:8, 55:10          11:23, 12:3, 12:4,          39:2, 52:3, 52:6,
           applying [2] - 13:6,       attempting [1] - 54:6      bit [1] - 6:6                12:12, 14:17, 14:20,        53:3, 54:8, 54:16
            50:11                     attributable [1] -         body [1] - 39:25             15:2, 15:4, 15:8,          Circuit 's [2] - 35:15,
           appreciate [1] - 30:12      62:22                     bolstered [1] - 55:18        15:15, 22:4, 22:5,          42:15
           appropriate [1] - 64:1     attributed [1] - 8:19      BRAHMA [16] - 2:15,          23:1, 25:7, 26:2,          cite [6] - 26:13, 26:15,
           architecture [12] - 6:1,   audio [2] - 3:10, 17:10     5:6, 5:14, 8:3, 9:1,        26:13, 26:17, 26:23,        26:16, 28:9, 35:6,
            6:6, 7:15, 8:20, 10:6,    authenticating [1] -        9:6, 9:23, 11:8,            30:23, 31:15, 32:4,         35:14
            14:9, 14:12, 20:18,        23:8                       12:11, 13:18, 14:24,        32:6, 34:11, 35:6,         cited [3] - 26:18, 39:2,
            29:14, 32:4, 36:3,        authentication [2] -        16:3, 16:6, 28:22,          35:14, 37:13, 39:1,         51:10
            39:23                      28:15, 29:22               64:4, 64:13                 42:23, 43:4, 43:5,         Claim [2] - 8:12, 8:17
           Arctic [1] - 42:15         available [1] - 39:3       Brahma [4] - 3:23, 5:7,      43:6, 43:11, 43:17,        claim [143] - 5:15,
           argue [3] - 52:18,         avoiding [1] - 54:21        28:20, 64:5                 45:22, 49:12, 51:12,        5:18, 6:14, 8:9, 8:16,
            57:9, 60:25               aware [3] - 20:5, 48:4,    breadth [3] - 29:12,         52:22, 55:13, 59:11         9:3, 9:23, 10:1, 10:3,
           argued [3] - 50:21,         48:10                      52:8, 52:11                cases [14] - 3:21, 4:1,      10:18, 10:20, 10:21,
            50:25, 61:5                                          break [1] - 48:23            12:1, 13:17, 13:18,         10:22, 12:20, 12:21,
                                                                                              13:21, 26:24, 43:12,        12:22, 13:9, 13:25,
           argues [3] - 53:19,                   B               breath [1] - 4:16
                                                                                              43:15, 54:7, 55:1,
            53:25, 61:2                                          brief [3] - 4:9, 5:15,                                   14:10, 14:17, 14:19,
           arguing [4] - 11:25,       backdrop [1] - 52:3         49:3                        55:25, 64:7, 64:8           14:20, 14:22, 15:2,
            50:6, 51:13, 60:22        bar [1] - 62:15            briefing [8] - 30:24,       Cat [1] - 42:15              15:3, 15:8, 17:2,
           argument [15] - 3:25,      Bascom [19] - 11:22,        31:9, 45:2, 49:10,         Cellspin [1] - 39:1          19:17, 19:19, 19:24,
            5:8, 16:25, 29:19,         11:23, 12:2, 12:7,         50:21, 51:12, 56:22,       Central [1] - 58:8           20:5, 20:6, 20:8,
            32:7, 36:1, 38:20,         13:24, 14:2, 24:9,         61:5                       certain [10] - 7:20, 8:1,    20:9, 20:14, 21:22,
            48:22, 49:13, 50:11,       24:10, 24:11, 24:14,      briefly [4] - 5:16, 22:5,    19:13, 22:9, 27:4,          21:25, 22:1, 25:14,
            51:5, 51:10, 55:14,        24:25, 25:3, 30:6,         23:1, 40:4                  27:9, 31:14, 54:1,          30:12, 31:23, 32:2,
            61:15                      33:3, 39:9, 39:19,        briefs [1] - 4:4             54:8, 59:17                 32:10, 32:15, 32:17,
           arguments [7] - 4:12,       40:12                     bring [1] - 28:16           certainly [16] - 6:11,       32:23, 33:2, 33:10,
            7:25, 38:19, 49:4,        based [12] - 11:11,        bringing [1] - 28:12         7:7, 9:20, 15:20,           33:12, 33:13, 33:16,
            49:14, 50:25, 57:24        13:1, 20:13, 21:23,                                    16:6, 19:2, 21:19,          33:20, 33:22, 33:23,
                                                                 broad [4] - 5:18,


02/28/2021 08:40:45 PM                                              Page 2 to 2 of 12                                                           18 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 20 of 29 PageID #: 844
                                                                                         3


             34:3, 34:5, 34:7,          60:22, 61:8, 61:15,        14:23                    concluded [2] - 58:10,     27:21, 34:16, 41:19,
             34:12, 34:13, 34:17,       62:2, 62:8, 62:20,        Complaint [1] - 62:5       64:21                     41:21, 42:1, 50:2,
             34:18, 34:19, 34:20,       62:24, 63:1, 63:3,        complaint [17] - 25:10,   conclusion [5] - 52:6,     50:24, 52:23, 53:4,
             34:25, 35:3, 35:7,         63:12                      26:7, 29:10, 36:12,       55:18, 59:22, 60:16,      53:10, 55:5, 55:11,
             35:8, 35:10, 35:18,       clear [6] - 4:8, 15:10,     36:19, 36:21, 42:19,      61:10                     56:20, 57:6, 57:16,
             35:24, 36:4, 37:14,        32:21, 47:4, 47:20,        43:25, 44:2, 44:24,      conclusory [2] -           58:6, 59:1
             38:11, 38:14, 39:18,       63:5                       45:11, 45:13, 47:22,      36:15, 36:18             controls [3] - 19:10,
             39:19, 39:25, 41:3,       clearer [1] - 42:17         48:4, 58:13, 59:21,      confer [3] - 57:11,        30:13, 55:17
             41:8, 41:18, 42:7,        clearly [3] - 18:10,        62:16                     57:15, 60:6              conventional [12] -
             42:8, 42:18, 42:23,        43:17, 50:23              complaints [8] -          configuration [1] -        7:6, 25:6, 51:9,
             43:8, 44:4, 44:15,        Cleveland [1] - 33:4        42:10, 57:25, 58:2,       54:1                      53:18, 57:10, 57:19,
             45:1, 45:13, 45:14,       client [3] - 14:4, 45:7,    58:23, 59:2, 59:4,       configured [1] - 9:9       58:25, 59:11, 59:18,
             45:24, 46:5, 46:7,         47:15                      60:9                     connect [1] - 45:23        59:24, 60:5, 61:19
             46:20, 47:1, 48:8,        Clinic [1] - 33:4          completely [1] - 31:11    connected [2] - 45:23,    conveying [1] - 10:15
             48:18, 50:1, 50:9,        close [1] - 48:24          complex [1] - 43:6         51:15                    conveys [1] - 10:7
             50:15, 50:17, 51:2,       closer [2] - 17:22,        compliance [1] -          connecting [1] - 24:12    COOKE [37] - 2:2, 2:3,
             51:3, 54:25, 55:1,         24:1                       42:13                    connectivity [1] - 56:2    2:25, 3:3, 3:7, 4:23,
             55:3, 55:6, 55:23,        closest [3] - 11:22,       complied [3] - 42:5,      consider [2] - 59:25,      5:3, 16:12, 16:16,
             56:8, 56:9, 56:11,         12:12, 24:9                47:9                      60:10                     16:18, 16:24, 17:5,
             56:13, 56:15, 56:19,      co [1] - 3:17              comply [2] - 42:12,       considered [5] - 31:3,     17:7, 17:14, 17:17,
             56:25, 58:8, 58:20,       co-counsel [1] - 3:17       47:16                     31:5, 32:6, 43:12,        17:21, 17:24, 18:2,
             59:9, 59:22, 60:4,        coined [1] - 43:10         component [2] -            49:14                     18:6, 18:11, 18:17,
             61:4, 61:5, 61:9,                                     19:10, 27:7                                         18:20, 19:21, 20:12,
                                       collapsed [1] - 27:18                                consolidated [2] -
             61:11, 61:18, 62:2,                                  components [13] -                                    20:16, 21:3, 22:25,
                                       colleagues [1] - 3:22                                 64:8, 64:10
             62:3, 62:4, 62:5,                                     5:23, 13:4, 13:21,                                  23:25, 26:11, 26:20,
                                       column [3] - 9:8,                                    constraints [1] - 60:7
             62:17, 62:18, 63:6,                                   13:22, 27:16, 30:7,                                 28:18, 38:4, 38:8,
                                        11:19                                               construction [14] -
             63:8                                                  40:13, 51:9, 52:24,                                 38:13, 38:16, 38:18,
                                       combination [4] -                                     31:24, 32:10, 32:15,
            claimed [8] - 6:9, 37:7,                               53:12, 54:2, 57:10,                                 64:15
                                        59:10, 59:23, 60:4,                                  32:18, 32:23, 33:2,
             51:1, 51:24, 52:7,                                    57:14                                              Cooke [8] - 3:3, 3:11,
                                        61:18                                                33:11, 33:12, 33:23,
             53:19, 53:25, 58:24                                  comprises [1] - 34:8                                 3:12, 4:23, 18:4,
                                       combined [2] - 23:12,                                 36:5, 38:14, 41:8,
            claiming [1] - 6:22                                   computer [17] - 3:10,                                30:12, 38:6, 64:15
                                        53:1                                                 61:9, 61:11
            claims [104] - 6:13,                                   13:4, 13:10, 14:5,                                 Cooke 's [1] - 29:19
                                       coming [2] - 18:10,                                  Cont 'd [1] - 2:1
             6:18, 6:19, 6:20, 7:9,                                23:3, 24:3, 24:12,                                 copies [1] - 4:25
                                        29:16                                               content [1] - 10:23
             7:12, 7:16, 8:7, 9:25,                                27:6, 36:10, 51:8,                                 COPLAN [1] - 2:14
                                       comment [1] - 41:17                                  contention [2] - 52:6,
             10:1, 10:19, 10:22,                                   53:12, 53:18, 54:18,                               CORBY [1] - 2:3
                                       comments [2] - 41:7,                                  59:17
             11:9, 12:13, 13:5,                                    55:8, 57:10, 57:11                                 Corby [2] - 3:11, 44:19
                                        41:11                                               context [1] - 21:4
             13:24, 14:8, 15:11,                                  computer 's [1] - 54:20                             correct [6] - 4:11,
                                       common [1] - 27:2                                    continuation [2] -
             15:15, 15:22, 17:4,                                  computerized [1] -                                   5:12, 16:9, 17:5,
                                       commonality [2] -                                     19:25, 50:1
             19:1, 19:3, 19:7,                                     11:14                                               46:10, 48:9
                                        31:16, 31:17                                        continue [1] - 11:7
             19:17, 20:1, 20:25,                                  computers [7] - 24:12,                              correctly [1] - 14:25
                                       communicates [1] -                                   contradict [2] - 7:23,
             25:12, 25:13, 28:3,                                   39:12, 53:21, 54:9,                                correlate [1] - 46:11
                                        46:1                                                 15:21
             28:4, 28:5, 28:24,                                    54:14, 56:18                                       correlation [1] - 48:17
                                       Communication [1] -                                  contradicted [1] - 8:2
             29:4, 29:5, 29:8,
                                        52:17                     computing [8] - 5:20,     contradicts [3] - 9:5,    costly [1] - 54:22
             29:10, 29:11, 29:25,
                                       communication [16] -        5:21, 6:5, 10:5,          59:8, 60:1               counsel [10] - 2:20,
             30:8, 30:11, 31:22,
                                        6:2, 14:1, 33:15,          20:17, 20:20, 36:25,     contrary [2] - 38:25,      2:22, 3:17, 4:24,
             32:23, 33:3, 33:18,
                                        33:17, 34:15, 37:17,       59:1                      39:1                      30:25, 32:5, 38:4,
             34:22, 35:5, 37:6,
                                        41:6, 50:2, 50:3,         conceded [1] - 61:14      contributory [5] -         39:6, 41:24, 61:14
             37:14, 37:15, 39:4,
                                        51:18, 51:20, 52:5,       concept [18] - 6:23,       44:1, 44:4, 44:6,        Counsel [3] - 2:5,
             42:20, 42:21, 42:23,
                                        53:17, 53:24, 55:6,        15:3, 15:13, 15:17,       46:22, 63:7               2:11, 2:16
             45:1, 46:9, 46:15,
                                        56:4                       25:5, 28:2, 28:3,        control [14] - 12:15,     couple [3] - 24:7,
             46:25, 50:6, 50:8,
                                       communications [4] -        35:18, 35:23, 36:7,       29:18, 40:21, 45:9,       30:22, 38:21
             50:15, 50:17, 51:5,
                                        5:22, 33:25, 40:22,        36:13, 36:20, 37:3,       53:8, 53:24, 54:3,       coupled [1] - 14:4
             52:4, 52:9, 52:11,
                                        40:23                      37:14, 41:21, 57:12,      57:18, 57:21, 57:22,     course [2] - 37:8,
             52:15, 52:19, 52:21,
                                       companies [2] -             57:15, 60:6               57:24, 58:21, 58:22,      42:14
             52:22, 53:4, 53:7,
                                        51:18, 52:1               concepts [4] - 29:24,      61:2                     COURT [78] - 1:1,
             53:9, 53:11, 53:14,
                                       compare [4] - 14:16,        35:22, 37:2, 37:7        controlled [1] - 54:5      2:20, 3:2, 3:8, 3:14,
             53:15, 53:22, 54:6,
                                        14:19, 15:7, 34:12        concerned [2] - 40:16,    controller [2] - 52:25,    3:19, 3:24, 5:2, 5:4,
             54:13, 54:16, 55:23,
                                       comparing [1] - 10:18       43:2                      53:2                      5:13, 7:24, 8:25, 9:2,
             55:25, 56:4, 56:6,
                                       comparison [4] -           concession [1] - 12:9     controlling [20] -         9:22, 11:1, 11:24,
             56:23, 57:1, 57:3,
                                        12:20, 13:23, 14:2,       conclude [1] - 60:3        12:14, 12:25, 27:13,      13:13, 14:14, 16:1,
             57:5, 57:9, 57:13,


19 of 28 sheets                                                      Page 3 to 3 of 12                                           02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 21 of 29 PageID #: 845
                                                                                        4


            16:4, 16:10, 16:15,        46:24, 47:1, 47:21,        45:4, 45:12               31:10                     District [3] - 1:20,
            16:17, 16:21, 17:1,        47:23, 48:7               described [6] - 5:24,     diplomatic [1] - 26:22      58:8, 64:25
            17:6, 17:10, 17:16,       data [1] - 40:23            10:10, 14:10, 43:20,     direct [10] - 34:14,       done [1] - 53:13
            17:18, 17:23, 18:1,       Data [1] - 54:17            51:23, 54:24              41:12, 43:1, 44:3,        down [3] - 25:9, 30:5,
            18:3, 18:8, 18:13,        days [1] - 63:16           describes [2] - 45:17,     62:3, 62:10, 62:13,        38:4
            18:19, 19:16, 20:8,       deal [2] - 37:25            45:18                     63:1, 63:10, 63:11        downloaded [1] - 10:3
            20:15, 20:21, 22:16,      dealt [3] - 12:13, 23:3,   description [6] - 6:18,   directed [18] - 11:10,     downloading [1] -
            23:13, 26:4, 26:17,        31:3                       6:19, 10:12, 46:11,       12:22, 27:21, 30:11,       54:23
            28:17, 28:19, 30:14,      decide [1] - 32:10          46:12, 46:13              50:7, 51:6, 52:4,         Dr [3] - 26:1, 58:1,
            30:18, 31:6, 31:21,       decided [2] - 43:15,       descriptions [2] -         52:20, 52:22, 53:4,        59:5
            32:9, 32:14, 32:25,        60:2                       36:15, 36:18              53:22, 54:13, 54:17,      drafted [4] - 53:7,
            37:19, 37:24, 38:6,       decider [6] - 33:15,       descriptor [1] - 46:6      55:2, 56:8, 56:20,         53:17, 56:5, 56:9
            38:10, 38:14, 38:17,       34:8, 34:9, 34:17,        detail [2] - 6:12, 14:9    57:5, 61:16               drew [1] - 31:14
            41:14, 44:11, 44:18,       37:16, 43:8               determination [1] -       directly [2] - 46:11,      drivers [2] - 51:19,
            44:22, 44:24, 45:10,      decision [9] - 6:4,         30:13                     63:6                       51:24
            46:5, 46:16, 47:4,         6:16, 13:6, 21:23,        determine [4] - 7:1,      disagree [1] - 32:13       during [4] - 31:1,
            47:7, 47:12, 47:19,        30:5, 34:18, 35:15,        22:8, 30:3, 53:2         disagreeing [1] -           48:21, 55:14, 61:15
            47:24, 48:8, 48:12,        42:15, 53:1               determining [1] - 53:5     32:21                     dynamic [1] - 41:1
            48:20, 49:4, 64:10,       decisions [3] - 6:15,      device [54] - 5:20,       Disc [9] - 43:2, 43:5,
            64:14, 64:19                                                                    43:6, 43:11, 43:14,
           court [9] - 22:4, 23:9,
                                       49:10, 58:22               5:21, 5:22, 6:1, 6:2,                                          E
                                      deck [2] - 4:25, 5:12       6:5, 6:21, 7:2, 7:7,      43:22, 62:11, 62:12,
            27:13, 27:15, 32:6,       declaration [10] -          8:6, 10:2, 10:5,          62:25                     e.g [3] - 52:14, 52:23,
            32:22, 53:11, 58:7,        25:25, 26:1, 26:6,         12:23, 13:7, 14:2,       discern [1] - 18:15         54:21
            58:17                      29:7, 30:25, 31:3,         20:17, 20:18, 20:20,     discuss [2] - 4:21,        easier [1] - 56:1
           Court [12] - 1:20, 7:20,    58:1, 58:16, 59:5,         21:16, 21:21, 22:8,       64:3                      easily [1] - 54:23
            15:23, 28:23, 30:19,       61:3                       23:17, 23:19, 27:5,      discussed [5] - 15:20,     easy [3] - 27:20,
            36:17, 42:8, 64:6,        declarations [2] - 4:4,     27:11, 28:9, 28:14,       21:23, 35:25, 55:25,       27:22, 27:24
            64:8, 64:25, 64:25         26:9                       28:16, 29:4, 30:1,        63:24                     effectiveness [2] -
           Court 's [3] - 15:10,      deemed [1] - 27:17          30:5, 33:15, 34:15,      discussing [1] - 49:12      53:23, 57:22
            15:25, 64:6               Defendant [4] - 1:7,        35:10, 39:24, 40:21,     discussion [4] - 5:17,     effectuate [1] - 54:2
           court 's [2] - 35:17,       1:13, 2:11, 2:16           41:6, 41:7, 45:9,         9:16, 9:17, 14:8          efficient [2] - 22:20,
            53:7                      defendants [1] - 18:25      46:1, 46:2, 50:3,        Disease [9] - 43:3,         56:2
           cover [2] - 7:9, 11:10     Defendants [8] - 5:5,       50:4, 51:7, 52:5,         43:5, 43:7, 43:12,        efficiently [1] - 51:19
           cracking [1] - 17:25        12:3, 50:5, 50:25,         52:24, 53:17, 54:6,       43:14, 43:22, 62:11,      effort [1] - 50:25
           create [1] - 15:12          51:10, 55:22, 57:8,        55:6, 56:18, 56:21,       62:12, 62:25              eight [1] - 19:25
           created [2] - 10:9,         64:6                       57:7, 57:21, 59:2        dismiss [16] - 4:1,        either [3] - 6:3, 42:5,
            30:3                      Defendants ' [3] - 51:5,   devices [13] - 6:9,        7:19, 15:23, 17:3,         42:11
           creates [1] - 13:22         51:7, 52:10                11:16, 33:15, 34:1,       26:7, 32:16, 50:5,        electric [2] - 12:14,
           creating [1] - 8:23        defendants ' [1] -          36:25, 45:7, 46:3,        50:8, 58:10, 58:18,        51:16
           creation [1] - 6:25         60:11                      50:24, 53:24, 54:3,       59:18, 60:1, 62:1,        electricity [5] - 12:18,
           critical [4] - 35:16,      deficiencies [1] - 42:3     57:16, 57:22, 58:6        62:2, 63:14                13:1, 51:20, 51:22,
            35:17, 35:21, 36:14       defined [1] - 6:8          difference [2] - 37:8,    dismissal [4] - 58:13,      52:2
           current [1] - 48:8         definition [1] - 20:2       60:25                     59:14, 61:12, 63:22       electronic [1] - 40:8
           cursers [1] - 24:18        DELAWARE [1] - 1:2         differences [4] -         dismissed [3] - 13:15,     element [6] - 43:20,
           cursor [3] - 27:9,         Delaware [1] - 1:18         31:19, 33:22, 35:5,       63:1, 63:13                43:21, 45:12, 45:15,
            27:20, 28:2               delay [1] - 4:13            43:21                    dismissing [1] - 61:13      46:11
           custodial [2] - 30:23,     deleting [1] - 10:8        different [29] - 9:6,     dispute [5] - 15:18,       element -by-element
            31:15                                                 10:15, 10:22, 10:23,      56:22, 56:25, 59:14,       [1] - 45:15
                                      deletion [2] - 8:21,
           customizable [4] -                                     14:13, 14:17, 14:20,      61:11                     elements [15] - 5:19,
                                       19:14
            24:13, 24:25, 25:1,                                   15:9, 18:21, 22:16,      disputes [1] - 61:7         6:7, 14:6, 24:14,
                                      demands [3] - 43:25,
            39:11                                                 22:23, 23:22, 25:6,      distinction [1] - 31:15     35:17, 39:19, 41:3,
                                       51:22, 52:2
           cyber [1] - 10:16                                      25:22, 28:8, 28:25,      distinctions [3] - 31:8,    45:5, 48:18, 58:20,
                                      demonstrate [1] - 35:5
                                                                  29:18, 29:25, 31:4,       60:21, 60:24               59:9, 59:23, 60:4,
                                      demonstrates [1] -
                      D                                           39:13, 39:18, 40:11,     distinguished [2] -         61:18, 63:19
                                       21:25
                                                                  40:15, 40:22, 41:5,       13:19, 34:17              eligibility [2] - 41:18,
                                      denied [2] - 60:12,
           Dale [1] - 64:24                                       41:6, 43:11, 45:20,      distributed [6] - 5:25,     50:13
                                       61:21
           damaged [1] - 44:4                                     53:15                     12:25, 14:9, 29:13,       elsewhere [2] - 21:19,
                                      deny [1] - 50:12
           damages [13] - 42:22,                                 differentiate [1] -        32:4, 36:2                 55:12
                                      dependent [1] - 10:22
            43:25, 44:5, 44:6,                                    14:22                    DISTRICT [2] - 1:1, 1:2    embedded [1] - 55:8
                                      describe [6] - 15:15,
            44:14, 44:15, 46:18,                                 difficult [2] - 15:7,     district [1] - 46:23
                                       19:3, 19:4, 45:3,                                                              embedding [1] - 23:16


02/28/2021 08:40:45 PM                                              Page 4 to 4 of 12                                                       20 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 22 of 29 PageID #: 846
                                                                                         5


            embodies [1] - 34:25       eventually [1] - 58:11     failed [5] - 28:4, 50:9,     15:10, 16:25, 25:12,     generically [2] - 5:24,
            embodiments [4] -          evident [1] - 56:11          62:14, 62:24, 63:11        52:9, 53:9, 53:15,        43:19
             6:12, 8:5, 8:8, 9:4       exactly [4] - 7:8,         failing [1] - 60:6           55:3, 56:6, 56:15        geographic [1] - 35:9
            embody [1] - 62:23          36:11, 41:19, 43:4        failure [2] - 62:1,        focused [5] - 24:25,       GEORGE [1] - 2:8
            emphasize [2] - 28:23,     example [12] - 8:5,          63:23                      31:16, 53:11, 55:25,     George [3] - 3:16,
             49:7                       8:11, 9:8, 11:17,         fairly [2] - 43:7, 43:19     56:13                     30:20, 41:16
            emphasizes [2] - 7:18,      21:12, 21:14, 21:16,      fall [3] - 41:25, 54:9,    focuses [2] - 29:16,       gist [1] - 27:8
             57:17                      22:13, 27:16, 31:15,        56:24                      54:11                    given [11] - 13:15,
            employee [1] - 21:12        31:19, 40:17              falls [1] - 38:7           focusing [2] - 25:2,        13:16, 22:8, 31:11,
            employees [1] - 11:16      examples [3] - 8:4,        far [4] - 35:7, 40:10,       54:25                     34:3, 34:24, 42:21,
            employer [2] - 10:15,       8:19, 9:2                   41:2, 43:1               follow [3] - 4:11, 4:24,    44:7, 52:12, 60:6,
             21:9                      except [1] - 37:16         FARNAN [1] - 1:24            24:18                     63:2
            employer /employees        exclude [1] - 8:8          favor [5] - 32:11, 33:5,   followed [3] - 42:10,      Global [1] - 49:19
             [1] - 21:6                excuse [2] - 8:15,           59:20, 60:2, 61:12         49:9, 60:22              grant [3] - 23:6, 47:12,
            employers [1] - 11:15       25:11                     feature [14] - 9:13,       following [1] - 9:17        62:8
            encompasses [1] -          execution [1] - 54:14        17:8, 18:6, 18:20,       FOR [1] - 1:2              granted [4] - 10:2,
             18:6                      exemption [1] - 42:6         19:5, 24:25, 27:4,       forecloses [1] - 15:5       53:3, 53:6, 63:15
            end [3] - 17:19, 24:19,    existed [5] - 7:1, 7:4,      27:5, 27:6, 27:17,       foregoing [1] - 64:23      granting [2] - 23:9,
             29:20                      39:9, 39:20, 39:21          27:18, 58:4, 58:15,      form [1] - 45:15            31:24
            ended [1] - 42:19          existing [9] - 23:4,         59:2                     forth [4] - 35:13,         grids [1] - 51:22
            Enfish [5] - 12:1,          23:7, 23:10, 24:14,       features [7] - 9:9,          40:19, 62:12, 62:21      grounds [2] - 13:19,
             22:21, 54:7, 54:17,        39:12, 39:15, 40:12,        21:7, 22:9, 22:12,       forward [3] - 10:18,        63:22
             55:1                       40:13, 40:17                23:5, 23:18, 39:24         11:8, 45:21              GRYPHON [1] - 1:6
            enforcement [1] -          experienced [1] -          February [1] - 1:15        frankly [1] - 34:1         Gryphon [32] - 2:12,
             58:22                      18:12                     Fed [3] - 51:11, 52:18,    FRIEDLANDER [1] -           3:15, 3:16, 26:18,
            enforcer [6] - 33:16,      expert [8] - 25:25,          54:12                      2:14                      30:20, 30:21, 44:25,
             34:9, 34:10, 34:19,        26:5, 26:9, 29:7,         Federal [10] - 7:21,       Friedlander [2] - 3:22,     45:17, 45:18, 45:23,
             37:16, 43:8                29:8, 57:25, 59:5,          35:14, 37:9, 39:2,         5:7                       46:4, 46:13, 49:24,
            enforcing [1] - 25:20       61:3                        42:15, 52:3, 52:6,       FRIEDMAN [1] - 2:2          49:25, 50:7, 50:14,
            Engines [1] - 54:17        explain [2] - 41:3, 59:2     53:3, 54:7, 54:16        Friedman [1] - 3:12         50:16, 50:17, 50:23,
            enhancing [1] - 56:2       explain ed [2] - 51:17,    feedback [1] - 11:2        front [2] - 4:3, 20:14      51:13, 52:16, 60:16,
            entire [2] - 21:4, 50:11    60:17                     few [6] - 4:2, 16:19,      full [1] - 49:9             60:19, 60:24, 61:7,
            entities [1] - 56:3        explains [1] - 59:6          17:8, 38:19, 48:20,      function [2] - 13:5,        62:2, 62:6, 62:16,
            entitled [1] - 46:23       explicitly [1] - 10:1        52:20                      23:10                     62:22, 63:21, 64:17
            entity [2] - 34:18, 53:1   Express [3] - 42:8,        fifteen [1] - 15:24        functional [3] - 53:8,     Gryphon 's [10] -
            environment [2] -           42:14, 42:24              figure [1] - 14:16           53:17, 56:5               38:20, 43:17, 44:8,
             39:21, 40:18              extent [7] - 14:18,        figures [1] - 6:11         functionality [9] - 7:3,    52:21, 53:14, 61:14,
            equally [1] - 61:3          15:21, 50:12, 60:13,      file [1] - 63:16             8:19, 39:15, 51:6,        61:20, 62:1, 63:3,
            Ericsson [22] - 26:17,      61:22, 63:2, 64:1         filed [5] - 4:1, 26:1,       53:16, 55:5, 55:11,       63:14
             26:24, 27:1, 27:3,        extremely [1] - 28:7         48:4, 58:13, 64:7          56:21, 57:6              guess [6] - 14:18,
             27:23, 28:7, 32:4,        ey [1] - 40:9              filing [3] - 28:18,        functionally [1] -          18:11, 23:25, 26:11,
             32:13, 32:22, 34:11,                                   47:21, 63:18               34:22                     26:20, 33:9
             34:12, 34:15, 34:20,                 F               filter [3] - 24:12,        functioning [1] - 55:3
             41:18, 41:23, 41:25,                                   24:14, 25:1              functions [2] - 50:22,                H
             51:14, 52:17, 52:22,      F.3d [3] - 51:11, 52:18,   filtering [6] - 14:6,        57:11
             55:24, 56:4                 54:12                      14:7, 24:18, 24:23,      fundamentally [1] -        hack [2] - 23:11, 55:10
            Ericsson 's [2] - 34:18,   facilitating [1] - 52:10     39:19, 39:20               34:22                    hackers [1] - 54:22
             34:21                     fact [10] - 23:11,         filters [4] - 24:13,       future [1] - 9:16          handset [1] - 21:15
            error [2] - 39:22, 39:23     25:14, 26:8, 26:24,        39:10, 39:11, 39:14                                 harder [2] - 23:11,
                                         35:20, 36:13, 36:20,                                                            55:10
            ESQ [8] - 1:24, 2:3,                                  finally [1] - 4:18                    G               hardware [1] - 54:2
             2:3, 2:8, 2:10, 2:14,       52:9, 55:18, 59:11       finish [2] - 44:12,
             2:15, 2:15                facts [3] - 35:16, 43:3,     44:14                    general [2] - 19:2,        Hawkins [1] - 64:24
            essentially [3] - 31:7,      48:2                     FIRM [1] - 2:10             56:17                     hear [19] - 2:20, 3:2,
             51:5, 60:19               factual [19] - 14:21,      first [6] - 19:23, 24:8,   generally [2] - 13:19,      3:6, 4:15, 5:5, 16:10,
            establish [1] - 46:2         14:22, 15:1, 15:12,        38:1, 42:4, 50:20,        45:17                      17:25, 18:1, 18:9,
            established [5] - 8:14,      15:17, 24:9, 36:17,        54:25                    generate [1] - 26:8         18:12, 18:13, 30:14,
             8:18, 9:9, 9:21             39:5, 58:24, 59:12,      fit [1] - 54:6             generic [9] - 7:9,          37:23, 38:1, 38:19,
                                         59:14, 59:19, 59:21,     five [1] - 37:24            13:21, 36:10, 36:15,       41:14, 44:21, 47:19
            establishing [1] - 8:23
                                         60:2, 60:8, 60:13,       flow [1] - 59:7             36:16, 43:7, 51:8,        hearing [5] - 31:1,
            et [2] - 33:4, 41:20
                                         61:12, 61:22, 63:20      focus [11] - 10:12,         55:4, 57:9                 50:11, 64:9, 64:11,
            etc [1] - 54:17


21 of 28 sheets                                                      Page 5 to 5 of 12                                              02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 23 of 29 PageID #: 847
                                                                                        6


            64:21                    ideas [12] - 29:23,         including [5] - 18:21,     interference [1] -          49:8
           Hearing [1] - 1:16          31:17, 34:7, 34:10,         26:7, 49:18, 52:19,        55:13                   itself [7] - 6:14, 10:10,
           heavily [1] - 52:16         34:16, 35:1, 35:22,         52:25                    interfering [1] - 57:23     11:13, 11:19, 21:25,
           held [1] - 54:8             37:4, 37:10, 37:17,       inconsistent [1] - 8:22    internal [1] - 27:10        45:21, 57:21
           help [1] - 36:6             54:10                     incorporate [2] -          internet [4] - 12:24,
           helpful [6] - 4:7,        identification [1] -          49:20, 59:5                14:3, 14:5, 39:21                   J
            14:19, 14:23, 17:23,       48:16                     incorporated [1] -         interpreted [1] - 29:11
            36:16, 49:5              identified [2] - 43:18,       58:1                     introductions [2] -       judge [1] - 27:24
           helps [1] - 11:6            62:24                     indeed [1] - 62:20           2:24, 3:1               Judge [5] - 1:20,
           hereby [1] - 64:23        identifies [1] - 45:18      indication [1] - 53:8      invalidated [2] -           25:15, 25:24, 26:2,
           high [1] - 19:6           identify [3] - 4:6, 45:3,   indicator [1] - 56:8         28:14, 34:12              38:8
           highlight [2] - 25:17,      45:20                     indirect [3] - 62:3,       invent [1] - 24:11        judgment [2] - 60:12,
            25:20                    IGS [1] - 22:4                63:8, 63:12              invention [11] - 6:24,      61:22
           highlighted [2] -         immediately [1] - 32:2      indistinguishable [3]        15:15, 17:9, 19:2,      jump [3] - 4:17, 10:25,
            55:19, 56:13             implement [2] - 10:15,        - 34:23, 52:12, 52:21      21:4, 51:24, 52:7,        18:23
           himself [1] - 16:7          55:4                      individual [1] - 45:25       53:19, 53:25, 55:22,
           hold [1] - 27:21          implementation [1] -        induced [1] - 63:7           58:24                               K
           Holdings [1] - 52:17        54:1                      inducement [5] - 44:1,     inventions [1] - 15:9
                                     implementations [1] -                                  inventive [20] - 6:22,    Kajeet [27] - 5:25,
           Honor [44] - 2:25,                                      44:3, 44:5, 48:1,
                                       13:20                                                  13:2, 15:3, 15:12,       7:11, 7:14, 7:18, 8:7,
            3:13, 3:15, 3:18,                                      48:8
                                     implementing [3] -                                       15:17, 25:4, 28:1,       8:20, 9:24, 10:17,
            3:20, 4:23, 5:6, 5:12,                               indulgence [1] - 15:25
                                       10:21, 50:3, 53:23                                     29:24, 30:7, 35:18,      11:22, 12:21, 13:25,
            14:25, 16:9, 16:12,                                  ineligible [3] - 35:1,
                                     implicate [1] - 22:20                                    35:23, 36:7, 36:13,      14:8, 29:4, 30:24,
            16:14, 16:24, 18:11,                                   35:22, 50:7
                                                                                              36:20, 37:3, 37:14,      31:1, 32:5, 34:14,
            19:21, 22:25, 24:7,      important [3] - 7:12,       information [3] -
                                                                                              51:20, 57:12, 57:15,     34:21, 35:4, 36:6,
            25:8, 26:12, 26:14,        19:24, 22:6                 40:19, 43:3, 52:1
                                                                                              60:6                     36:19, 42:4, 42:16,
            26:20, 30:16, 30:17,     importing [1] - 63:6        infringe [2] - 63:3,
                                                                                            inventor [1] - 24:11       43:25, 44:2, 44:7,
            31:13, 32:1, 32:12,      impose [1] - 11:15            63:6
                                                                                                                       46:17
            32:20, 33:9, 34:5,       improved [4] - 24:3,        infringed [1] - 44:9       involved [2] - 51:15,
                                                                                                                      KAJEET [2] - 1:3, 1:9
            37:18, 37:21, 37:23,       52:14, 55:9, 57:21        infringement [19] -          54:13
                                                                                                                      Kajeet 's [8] - 6:18,
            38:18, 40:4, 41:2,       improvement [13] -            41:12, 42:22, 43:1,      involves [1] - 5:19
            41:16, 44:17, 44:19,                                                                                       12:22, 14:10, 15:3,
                                       11:25, 22:17, 22:21,        43:16, 43:18, 44:1,      involving [1] - 42:22
            47:20, 48:14, 48:19,                                                                                       15:20, 34:13, 34:17,
                                       22:23, 23:3, 23:15,         44:3, 46:23, 48:17,      Iqbal [1] - 63:15
            64:4, 64:17                                                                                                34:19
                                       52:7, 53:20, 55:2,          50:8, 62:3, 62:11,       irrelevancies [1] -
                                                                                                                      keep [1] - 49:19
           HONORABLE [1] -             55:16, 56:10, 56:16,        62:14, 63:1, 63:7,         37:7
            1:20                                                                                                      keeping [1] - 23:19
                                       57:4                        63:8, 63:10, 63:12       irrelevant [1] - 37:11
           hopefully [1] - 5:11                                                                                       keeps [1] - 4:15
                                     improvements [2] -          infringement /             ISP [1] - 14:3
           horizontal [1] - 28:1                                                                                      KEVIN [1] - 2:14
                                       53:22, 54:8                 indirect [1] - 41:12     issue [29] - 15:18,
           houses [2] - 5:20, 6:3    improves [1] - 58:25                                                             Kevin [1] - 3:21
                                                                 infringing [1] - 62:8        18:23, 18:24, 25:8,
           HTC [1] - 54:12                                                                                            key [1] - 54:15
                                     improving [4] - 23:21,      innovation [1] - 7:10        26:8, 26:12, 31:20,
           human [11] - 7:8,           54:18, 54:20, 56:14                                    31:24, 32:10, 32:23,    kind [1] - 36:2
                                                                 Innovative [1] - 49:18
            11:14, 11:18, 22:19,     impute [1] - 39:24                                       33:2, 33:6, 33:11,      kinds [1] - 10:13
                                                                 inquiry [3] - 31:9,
            23:23, 41:20, 51:8,      IN [1] - 1:1                                             33:23, 34:25, 38:15,    King [1] - 1:17
                                                                   58:12, 60:21
            55:16, 55:20, 56:1,      inaccessible [1] - 54:5                                  41:8, 42:11, 43:13,     knowledge [2] - 44:8,
                                                                 instead [4] - 23:5,
            56:14                    inappropriate [1] -                                      47:1, 47:22, 49:7,       44:9
                                                                   24:22, 24:24
           humans [2] - 30:3,          29:6                                                   49:21, 52:4, 55:24,     known [6] - 23:12,
                                                                 instructions [2] -
            53:13                    Inc [8] - 2:12, 2:17,                                    55:25, 56:6, 57:1,       39:13, 57:19, 59:10,
                                                                   10:20, 13:6
                                       49:19, 51:11, 52:17,                                   63:23                    60:4, 60:5
                                                                 insufficient [2] - 26:8,
                                                                                                                      Knutson [6] - 26:1,
                       I               54:12                       57:11                    issues [33] - 5:9,
                                     INC [4] - 1:3, 1:6, 1:9,                                 14:16, 14:21, 15:1,      30:25, 31:2, 58:1,
                                                                 intended [2] - 9:24,
           i.e [3] - 53:13, 53:21,                                                            15:5, 15:12, 30:20,      58:16, 59:5
                                       1:12                        29:12
             58:21                                                                            30:21, 33:13, 36:18,    Kronstadt [1] - 26:3
                                     include [6] - 8:13,         intent [1] - 44:16
           idea [25] - 7:6, 8:6,       8:18, 8:20, 31:23,                                     37:5, 37:22, 38:1,      Kumar [1] - 3:17
                                                                 interact [1] - 51:19
             10:6, 11:10, 12:4,        58:23, 63:20                                           38:2, 41:15, 42:3,      KUMAR [3] - 2:10,
                                                                 interaction [1] - 52:5
             12:8, 13:14, 35:19,     included [8] - 9:25,                                     43:1, 44:6, 44:20,       2:10, 3:18
                                                                 interactions [1] -
             36:8, 41:22, 50:21,       30:23, 30:25, 34:6,         52:10                      46:21, 46:22, 48:22,
             50:24, 51:1, 52:4,        49:18, 52:24, 58:14,      interception [2] -           49:1, 50:10, 59:19,                 L
             52:20, 53:4, 53:10,       58:15                                                  60:2, 60:13, 60:14,
                                                                   34:20, 52:25
             55:5, 56:8, 56:20,                                                               61:12, 61:22, 61:23,    label [1] - 45:19
                                     includes [6] - 10:20,       interceptor [1] - 27:17
             57:2, 57:6, 57:16,                                                               63:15                   lack [1] - 51:17
                                       19:13, 42:20, 43:20,      interconnectivity [1] -
             61:16                                                                          issuing [2] - 49:6,       lacking [1] - 63:17
                                       58:3, 59:21                 51:23


02/28/2021 08:40:45 PM                                              Page 6 to 6 of 12                                                         22 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 24 of 29 PageID #: 848
                                                                                         7


            language [6] - 8:9,        local [2] - 21:13, 21:15   matches [1] - 46:8         42:14, 42:24              47:15, 47:20, 48:2,
              21:22, 30:13, 33:13,     locate [1] - 51:25         matter [1] - 50:7         mobile [2] - 27:5,         48:10, 48:14, 64:4,
              34:3, 56:11              located [2] - 33:18,       matters [4] - 7:23,        52:23                     64:13, 64:15, 64:17
            largely [8] - 53:7,          33:20                     20:5, 39:4, 46:13        model [3] - 25:17,        MS [2] - 3:4, 3:9
              53:17, 54:11, 55:14,     location [6] - 21:1,       Mayo [2] - 58:12,          43:19, 45:20             mumbling [1] - 17:12
              55:19, 56:5, 56:6,         24:19, 24:23, 24:24,      60:21                    modify [2] - 29:2,        must [3] - 59:15, 60:2,
              60:18                      25:18, 39:25             mean [3] - 14:21,          55:15                     63:12
            last [4] - 11:3, 20:12,    locations [1] - 33:22       22:16, 43:10             modifying [1] - 56:14     mute [3] - 11:4, 11:6,
              20:16, 28:5              locator [1] - 35:10        meaning [3] - 32:23,      module [2] - 34:20,        18:4
            law [12] - 13:16, 35:20,   logical [1] - 34:2          33:24, 33:25              52:25                    muted [1] - 18:3
              36:18, 38:25, 47:4,      look [21] - 6:14, 9:23,    meaningful [1] - 60:25    Moreover [1] - 56:4
              49:15, 49:16, 49:20,       10:21, 10:25, 12:19,     means [2] - 42:19,        moreover [1] - 53:11                 N
              50:11, 63:5, 63:25         13:11, 13:23, 14:14,      59:20                    morning [8] - 2:20,
            LAW [2] - 2:7, 2:10          19:4, 19:8, 20:9,        measures [1] - 47:16       3:13, 3:14, 3:18,        name [1] - 43:19
            layered [2] - 27:25,         25:16, 33:13, 35:24,     medium [1] - 10:20         3:19, 3:20, 3:24, 5:6    namely [2] - 54:3, 61:1
              32:7                       36:11, 36:23, 39:2,      meet [7] - 37:3, 44:25,   most [6] - 11:22,         narrower [1] - 15:21
            least [5] - 6:9, 7:16,       39:9, 45:13, 48:14,       45:5, 45:12, 46:14,       25:17, 35:15, 42:9,      natural [1] - 27:22
              32:10, 33:1, 61:8          48:21                     62:14, 62:17              49:12, 51:12             neat [2] - 10:14, 29:17
            leave [5] - 41:9, 47:13,   looked [1] - 58:8          Mehla [1] - 3:22          motion [17] - 7:19,       necessarily [2] -
              60:12, 61:21, 63:2       looking [3] - 4:8, 34:6,   MEHTA [1] - 2:15           15:23, 17:3, 26:7,        15:12, 55:20
            left [1] - 37:24             57:3                     memory [11] - 21:17,       31:25, 32:16, 47:13,     necessary [2] - 38:14,
            legal [3] - 37:3, 37:7,    lose [1] - 18:14            22:13, 22:15, 23:6,       56:24, 58:10, 58:18,      61:9
              49:17                    low [2] - 62:13, 62:15      23:7, 23:11, 23:12,       59:18, 59:25, 61:20,     need [16] - 4:21,
            legitimate [1] - 36:1      Ltd [1] - 52:18             28:25, 29:1, 30:9         62:1, 62:9, 63:14         15:19, 15:22, 19:8,
            lens [1] - 58:9            lumped [1] - 31:7          mention [1] - 40:5        Motions [2] - 1:16,        26:8, 31:11, 31:22,
            less [2] - 20:24, 48:17    lumps [1] - 60:19          mentioned [3] - 35:7,      64:21                     32:10, 32:19, 33:6,
            lessens [1] - 38:25                                    45:24, 52:16             motions [7] - 4:1,         38:23, 44:12, 48:2,
                                                                                             49:6, 49:11, 50:12,       48:6, 48:20, 64:3
            level [3] - 14:9, 14:11,              M               merely [1] - 53:10
              19:6                                                mesh [1] - 45:18           60:11, 61:25, 64:2       needed [1] - 39:17
            levels [1] - 40:22         maintain [1] - 38:10       Mesh [1] - 62:7           move [7] - 11:8, 12:9,    needs [2] - 13:14,
            liable [1] - 63:21         manage [1] - 51:21         mess [1] - 21:18           13:12, 16:11, 17:21,      51:20
            license [4] - 22:9,        management [6] -           messing [1] - 21:12        26:9, 40:14              network [20] - 5:23,
              22:12, 23:6               11:11, 17:9, 18:6,        met [2] - 11:23, 22:4     moved [2] - 50:5, 50:8     12:24, 14:1, 14:5,
            LIFELOCK [1] - 1:12         18:20, 22:9, 51:2         method [6] - 5:19,        moves [1] - 62:2           14:7, 24:11, 24:12,
            LifeLock [3] - 2:17,       manager [3] - 9:13,         10:21, 46:20, 62:4,      moving [5] - 7:11,         33:17, 33:25, 37:17,
              3:21, 5:8                 45:7, 53:1                 63:3, 63:6                10:18, 11:12, 23:22,      40:10, 40:20, 51:15,
            LifeLock 's [1] - 5:11     managing [2] - 34:14,      methods [4] - 50:2,        40:18                     51:18, 51:20, 51:24,
            light [3] - 52:8, 60:8,     36:25                      54:13, 54:21, 58:5       MR [80] - 2:25, 3:3,       52:5, 54:2, 54:3,
              64:5                     manipulatable [1] -        Michael [1] - 3:11         3:7, 3:13, 3:15, 3:18,    56:2
            limitation [4] - 20:12,     30:10                     microphone [1] -           3:20, 4:23, 5:3, 5:6,    network -connected
              20:13, 45:1, 62:17       manipulated [1] -                                     5:14, 8:3, 9:1, 9:6,      [1] - 51:15
                                                                   17:22
            limitations [6] - 25:14,    20:24                     middle [1] - 17:19         9:23, 11:8, 12:11,       networking [3] - 40:8,
              27:9, 43:8, 46:15,       manipulating [2] -                                    13:18, 14:24, 16:3,       40:14, 57:10
                                                                  might [6] - 9:12, 9:14,
              59:17, 62:19              10:8, 19:20                                          16:6, 16:9, 16:12,       networks [2] - 24:11,
                                                                   10:13, 22:12, 25:24,
            limited [4] - 6:13,        manipulation [4] -          48:6                      16:16, 16:18, 16:24,      39:12
              26:21, 48:9, 63:4         8:21, 19:14, 38:25,       MIKE [1] - 2:3             17:5, 17:7, 17:14,       never [1] - 18:12
            limiting [7] - 27:22,       39:24                     Mike [3] - 3:3, 4:23,      17:17, 17:21, 17:24,     new [3] - 7:8, 22:23,
              50:22, 51:6, 53:13,      MANISH [1] - 2:15                                     18:2, 18:6, 18:11,        64:8
                                                                   64:15
              54:14, 56:3, 56:17       Manish [1] - 3:22                                     18:17, 18:20, 19:21,     next [3] - 12:10, 16:11,
                                                                  mimic [1] - 11:20
            limits [1] - 43:3          manner [1] - 57:20                                    20:12, 20:16, 21:3,       61:25
                                                                  mimicking [1] - 11:14
            line [12] - 3:23, 9:10,    map [1] - 62:19                                       22:25, 23:25, 26:11,     nice [2] - 23:10, 46:6
                                                                  mind [1] - 41:20
              9:11, 11:3, 11:6,        marking [11] - 42:5,                                  26:20, 28:18, 28:22,     non [1] - 26:14
                                                                  minimum [2] - 38:16,
              11:19, 12:1, 18:4,        42:6, 46:21, 47:5,                                   30:16, 30:19, 31:13,     non-precedential [1] -
                                                                   41:8
              48:25, 54:7, 55:1         47:7, 47:9, 47:10,                                   32:1, 32:12, 32:20,       26:14
                                                                  minute [1] - 4:10
            lines [1] - 23:23           47:16, 47:23, 63:23,                                 33:9, 37:21, 38:3,       nonabstract [1] -
                                                                  minutes [5] - 15:24,
            linked [1] - 57:2           63:25                                                38:4, 38:8, 38:13,        37:12
                                                                   37:24, 48:20, 48:23,
                                       Markman [2] - 64:9,                                   38:16, 38:18, 41:16,     nonconventional [2] -
            list [1] - 39:3                                        52:20
                                        64:11                                                44:13, 44:19, 44:23,      24:17
            litigation [1] - 10:9                                 misspoke [1] - 25:12
                                       MARYELLEN [1] -                                       45:2, 45:14, 46:10,      none [3] - 6:7, 10:23,
            LLC [1] - 49:19                                       misuse [2] - 40:16
                                        1:20                                                 46:19, 47:6, 47:8,        29:4
            LLP [2] - 1:24, 2:14                                  Mobile [3] - 42:8,


23 of 28 sheets                                                      Page 7 to 7 of 12                                            02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 25 of 29 PageID #: 849
                                                                                        8


           nongeneric [1] - 24:17     9:24, 10:4, 11:9,         45:16, 45:17, 45:24,       28:13, 29:16, 35:1,       place [4] - 14:13,
           nonobvious [1] -           11:23, 12:3, 12:4,        45:25, 46:1, 46:4          42:5, 42:6, 44:9,          23:16, 23:22, 41:6
            37:11                     14:15, 14:19, 15:8,      paragraphs [6] -            50:7, 50:13               plain [5] - 32:22,
           nonvolatile [1] - 21:17    16:1, 18:25, 19:25,       18:14, 36:21, 36:23,      patent -ineligible [1] -    33:24, 34:3, 42:9
           NOREIKA [1] - 1:20         20:2, 20:12, 21:7,        45:3, 45:21, 48:15         50:7                      plainly [2] - 34:10,
           Norton [8] - 2:17,         22:3, 22:8, 22:17,       parallel [1] - 25:4        patentee [2] - 32:7,        42:7
            3:21, 5:8, 5:11,          22:21, 23:2, 24:4,       parent [4] - 7:6, 10:14,    59:20                     plaintiff [7] - 53:19,
            49:24, 50:14, 50:21,      24:8, 25:15, 25:23,       11:17, 21:8               Patents [4] - 31:7,         54:6, 54:11, 57:13,
            64:5                      26:6, 26:25, 27:11,      parents [3] - 11:15,        31:18, 60:20, 60:23        60:22, 62:6, 63:1
           NORTON [1] - 1:12          28:9, 35:2, 35:20,        21:5, 29:17               patents [16] - 4:3, 4:9,   Plaintiff [35] - 1:4,
           Norton 's [1] - 38:20      38:21, 40:6, 40:9,       part [9] - 7:23, 12:9,      19:25, 27:1, 29:20,        1:10, 2:5, 16:11,
           note [3] - 7:12, 7:18,     41:17, 43:5, 53:3,        20:2, 26:20, 33:7,         31:4, 31:12, 34:21,        26:18, 31:9, 31:22,
            63:16                     60:21, 60:23, 64:5,       33:8, 40:15, 44:8,         48:4, 48:6, 49:22,         38:1, 38:6, 38:10,
           noted [3] - 5:15,          64:9, 64:11               62:8                       50:1, 60:18, 60:24,        44:20, 50:9, 52:13,
            11:21, 62:12             Online [1] - 2:12         particular [22] - 5:18,     62:18                      53:25, 55:14, 56:22,
           notes [2] - 48:21,        ONLINE [1] - 1:6           6:12, 7:2, 7:14, 8:8,     pause [1] - 4:16            57:17, 57:19, 57:24,
            64:23                    open [1] - 42:19           8:12, 8:20, 9:4,          pay [1] - 51:25             58:3, 58:10, 58:16,
           nothing [23] - 5:24,      open -ended [1] -          12:23, 14:6, 15:2,        Pazuniak [8] - 3:16,        59:21, 60:2, 61:2,
            8:9, 13:9, 19:17,         42:19                     18:23, 18:24, 19:12,       15:25, 16:7, 28:21,        61:4, 62:14, 62:21,
            19:19, 20:25, 29:13,     openness [1] - 42:19       22:6, 22:12, 29:3,         30:20, 41:17, 44:11,       63:2, 63:9, 63:10,
            29:14, 33:21, 34:7,      operate [3] - 45:5,        40:2, 41:3, 53:24,         48:12                      63:15, 63:18, 63:25,
            36:9, 36:23, 37:2,        53:24, 54:9               54:19, 57:17              PAZUNIAK [17] - 2:7,        64:16
            37:15, 39:7, 39:9,       operates [3] - 22:18,     particularly [6] - 6:8,     2:8, 3:15, 16:9,          Plaintiff 's [10] - 12:9,
            39:10, 39:11, 44:5,       22:22, 54:18              20:6, 36:9, 52:8,          30:16, 30:19, 31:13,       32:11, 33:5, 58:2,
            51:7, 59:7, 59:24        operating [1] - 51:9       52:12, 58:18               32:1, 32:12, 32:20,        59:15, 60:8, 61:11,
           notice [4] - 46:14,       operation [3] - 53:20,    parties [4] - 16:5,         33:9, 37:21, 38:3,         62:15, 63:17, 63:24
            46:22, 47:2, 48:6         55:17, 56:15              31:12, 48:3, 60:18         41:16, 44:13, 48:14,      plaintiff 's [2] - 58:23,
           noting [2] - 11:21,       opinion [2] - 49:6,       parts [2] - 9:6, 39:18      64:17                      62:24
            58:7                      49:8                     party [3] - 8:13, 8:14,    Pebblebrook [1] -          Plaintiffs [3] - 12:3,
           novel [3] - 6:1, 37:8,    option [2] - 9:7, 34:4     49:12                      39:1                       12:5, 33:1
            37:10                    options [1] - 9:13        pass [2] - 15:25, 60:23    pending [3] - 49:5,        platform [4] - 34:16,
           nowhere [2] - 48:15,      oral [1] - 49:13          past [5] - 46:17, 46:24,    49:11, 64:8                52:23, 52:24, 56:4
            62:15                    order [2] - 49:7, 49:21    47:1, 47:23, 48:7         people [1] - 11:15         plausible [8] - 25:9,
           number [7] - 4:6,         ordered [4] - 59:10,      Patent [65] - 5:9, 5:15,   perform [2] - 22:19,        25:11, 25:13, 58:24,
            18:21, 22:2, 26:24,       59:23, 60:4, 61:18        13:9, 17:2, 22:1,          53:12                      59:12, 59:21, 60:8,
            40:22, 43:19, 58:3       orders [1] - 49:18         30:15, 30:22, 30:24,      performed [1] - 41:20       63:21
           numbers [2] - 11:3,       ordinarily [1] - 55:9      32:3, 33:3, 33:8,         performing [2] - 51:8,     plausibly [4] - 58:3,
            45:20                    ordinary [5] - 13:5,       34:13, 35:3, 35:7,         57:10                      58:19, 59:19, 63:9
                                      32:22, 33:24, 33:25,      38:7, 38:12, 42:7,        perhaps [2] - 14:15,       plead [13] - 42:5,
                     O                43:9                      42:16, 42:21, 46:20,       22:19                      42:11, 42:12, 44:8,
                                     original [2] - 20:1,       47:1, 49:23, 49:24,       permission [9] - 23:5,      47:5, 47:8, 47:10,
           o'clock [1] - 11:18        20:2                      49:25, 50:1, 50:14,        23:9, 27:12, 27:19,        47:14, 47:25, 63:11,
           obtainable [1] - 54:23    otherwise [2] - 56:17,     50:16, 50:20, 51:1,        27:22, 28:16, 53:16,       63:23, 63:25
           obtained [1] - 24:16       57:15                     51:13, 52:11, 52:14,       54:14, 54:19              pleaded [3] - 43:4,
           obtuse [1] - 43:7         outside [1] - 54:9         52:19, 53:20, 54:7,       permitted [2] - 30:4,       47:7, 58:11
           obviously [3] - 15:9,     override [2] - 9:15,       54:25, 55:23, 56:9,        40:25                     pleading [18] - 15:6,
            22:4, 36:22               9:19                      56:19, 56:23, 57:5,       person [3] - 4:14,          15:18, 37:22, 42:3,
           occasions [1] - 62:12     oversimplify [1] - 19:1    57:9, 57:13, 58:9,         21:20, 43:9                42:13, 42:20, 42:22,
           occurred [1] - 63:10      overstatements [1] -       58:20, 59:8, 60:10,       persuasive [1] - 28:8       42:24, 44:15, 49:17,
           OF [1] - 1:2               36:15                     60:12, 60:15, 60:17,      phone [8] - 3:4, 4:13,      58:12, 59:15, 62:10,
           offer [1] - 50:18         own [2] - 9:17, 9:20       61:1, 61:3, 61:4,          4:18, 9:12, 11:4,          62:13, 63:16, 63:17,
           offered [1] - 58:5                                   61:6, 61:7, 61:8,          27:4, 27:5, 64:3           63:18, 64:1
                                                                61:10, 61:13, 61:14,      phrase [1] - 20:16         pled [1] - 36:17
           offering [1] - 63:5                  P               61:16, 61:17, 61:20,                                 plugging [1] - 40:20
           offers [1] - 59:3                                                              piece [1] - 40:14
                                     p.m [1] - 64:21            62:4, 62:6                pieces [2] - 24:18,        point [19] - 12:10,
           OFFICE [1] - 2:7
                                     page [1] - 4:11           patent [23] - 6:24,         45:8                       19:16, 20:3, 20:4,
           Official [1] - 64:25
                                     paper [1] - 31:13          8:12, 10:10, 10:11,       PIERGIOVANNI [3] -          21:3, 21:6, 24:1,
           often [2] - 4:13, 4:16
                                     papers [4] - 26:18,        10:17, 10:19, 11:13,       1:24, 3:4, 3:9             24:7, 25:7, 25:21,
           omit [1] - 25:19
                                      31:12, 33:1, 47:11        11:19, 14:11, 16:1,       Piergiovanni [2] - 3:5,     26:10, 26:11, 28:5,
           one [49] - 4:24, 8:11,
                                     paragraph [7] - 42:17,     16:11, 26:7, 26:16,        3:11                       35:2, 35:21, 36:14,
            8:13, 8:17, 8:22,


02/28/2021 08:40:45 PM                                            Page 8 to 8 of 12                                                          24 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 26 of 29 PageID #: 850
                                                                                         9


             39:18, 43:14, 59:16        preclude [4] - 7:13,        23:8, 29:6                receiving [3] - 10:4,       32:3, 33:2, 33:6,
            pointed [1] - 37:6           20:10, 31:24, 61:13       purposes [7] - 5:17,        27:19, 53:5                33:7, 36:1, 36:5,
            pointing [1] - 25:8         precludes [3] - 10:6,       7:14, 7:15, 16:22,        recent [1] - 35:15          36:7, 37:6, 38:11,
            points [4] - 18:21,          19:19, 59:14               38:24, 40:6, 56:24        recently [1] - 64:7         38:23, 39:7, 39:14,
             24:7, 30:22, 57:25         precluding [2] - 60:13,    pursuant [1] - 50:5        recess [1] - 49:3           39:17, 40:8, 40:21,
            policies [57] - 7:1, 7:4,    61:23                     put [10] - 23:6, 24:14,    recitation [2] - 45:16,     41:4, 41:5, 45:7,
             7:11, 7:13, 8:6, 8:7,      preface [1] - 6:17          26:6, 32:14, 39:13,        62:21                      57:17, 58:4, 58:15,
             8:10, 8:13, 8:14,          preliminary [1] - 30:22     40:10, 45:2, 46:12,       recite [3] - 32:3,          58:21, 59:6, 59:13,
             8:15, 8:17, 8:18,          prepared [1] - 49:5         46:13, 47:2                36:22, 57:14               61:2, 61:6
             8:21, 8:23, 9:8, 9:18,     prerequisite [1] - 63:8    putting [1] - 39:8         record [5] - 4:8, 49:16,   remotely [4] - 6:21,
             9:20, 9:21, 10:2,          present [1] - 47:21                                    50:11, 59:25, 61:17        19:11, 54:5, 58:25
             10:3, 10:4, 10:8,          presents [1] - 4:2                    Q               recording [1] - 4:19       render [2] - 56:1,
             10:13, 10:23, 13:2,        pretty [2] - 47:4, 63:17                              reduced [3] - 19:13,        63:20
             13:3, 19:4, 19:11,         prevent [3] - 9:15,        questioning [1] - 40:5      21:19, 21:20              renders [2] - 35:18,
             19:14, 19:18, 19:20,        21:11, 55:12              quick [1] - 43:2           refer [2] - 4:6, 4:10       52:11
             20:10, 20:11, 21:10,       prevented [3] - 29:2,      quite [2] - 7:9, 27:24     reference [1] - 58:2       renew [2] - 60:12,
             21:11, 24:24, 28:6,         57:23, 61:12              quote [1] - 41:18          referred [1] - 32:6         61:21
             28:25, 29:3, 29:17,        preventing [1] - 10:7      Qustodio [1] - 26:2        referring [1] - 9:3        repeatedly [3] - 37:9,
             30:2, 38:22, 46:3,         prevents [1] - 21:1                                   reflected [1] - 31:17       41:21, 54:8
             50:22, 54:4, 55:11,        previously [1] - 39:6                 R               regarding [2] - 5:9,       replead [1] - 47:17
             55:13, 57:18, 57:20,       printed [1] - 4:25                                     31:15                     reply [1] - 28:20
             57:24, 58:21, 59:1,                                   raise [1] - 37:5                                      reported [1] - 35:15
                                        problem [1] - 3:5                                     regardless [1] - 51:4
             59:13, 61:2                                           raised [4] - 19:17,        regular [2] - 22:13,       Reporter [1] - 64:25
                                        problems [3] - 54:21,
            policy [35] - 5:21, 6:3,                                24:8, 32:24, 33:1          23:12                     representative [7] -
                                         55:19, 56:12
             6:20, 6:25, 11:11,                                    rather [6] - 53:15,                                    5:16, 35:4, 35:11,
                                        procedural [1] - 25:24                                rejected [1] - 52:6
             19:10, 20:13, 20:17,                                   55:3, 55:16, 56:7,                                    50:15, 50:17, 51:3,
                                        procedurally [1] - 25:7                               rejects [1] - 6:4
             20:19, 20:20, 21:13,                                   56:11, 56:17                                          56:25
                                        proceed [1] - 2:25                                    related [6] - 13:3,
             21:14, 21:15, 21:18,                                  reach [2] - 60:16,                                    representativeness
                                        proceeding [1] - 64:23                                 31:4, 34:20, 46:22,
             21:23, 21:24, 23:16,                                   63:23                                                 [3] - 16:22, 50:19,
                                        proceedings [1] - 4:19                                 51:19, 60:11
             25:18, 29:15, 33:15,                                  reaching [2] - 52:5,                                   56:22
                                        process [3] - 41:20,                                  relates [4] - 5:19, 6:9,
             33:16, 34:8, 34:9,                                     61:9                                                 representing [1] -
                                         49:9, 54:20                                           61:20, 63:14
             34:17, 34:19, 38:11,                                  read [11] - 10:17, 12:7,                               3:16
                                        processor [1] - 34:2                                  relating [3] - 12:24,
             39:8, 40:21, 41:5,                                     29:5, 29:9, 29:10,                                   request [9] - 6:2, 6:4,
                                        product [8] - 42:8,                                    13:21, 52:2
             51:2, 53:23, 54:3                                      31:22, 33:1, 33:3,                                    6:16, 29:22, 30:1,
                                         42:21, 42:23, 43:20,                                 relationships [1] -
            policy -based [4] -                                     44:2, 49:15                                           30:3, 53:5, 53:6,
                                         45:19, 45:21, 63:6                                    34:14
             11:11, 51:2, 53:23,                                   readily [2] - 53:13,                                   53:16
                                        products [13] - 43:16,                                relatively [2] - 62:13,
             54:3                                                   56:10                                                requesting [1] - 25:19
                                         43:18, 44:25, 45:4,                                   62:15
            portion [1] - 47:17                                    reading [2] - 41:7,                                   require [3] - 6:20,
                                         46:6, 46:8, 46:14,                                   relevant [4] - 35:13,
            portions [1] - 59:16                                    45:11                                                 29:25, 37:6
                                         48:16, 62:7, 62:17,                                   56:16, 62:10, 63:25
            posit [1] - 14:10                                      real [4] - 6:15, 34:15,                               required [9] - 7:16,
                                         62:19, 62:23, 63:3                                   relied [3] - 30:23,
            position [1] - 9:5                                      36:25, 58:21                                          7:20, 36:2, 38:11,
                                        profiles [2] - 46:2,                                   42:14, 51:13
            positioning [2] -                                      real-time [4] - 6:15,                                  39:23, 42:24, 43:23,
                                         46:3                                                 relies [2] - 52:16,
             24:15, 26:12                                           34:15, 36:25, 58:21                                   44:7, 62:25
                                        prohibited [2] - 4:20,                                 58:16
            possibility [1] - 15:5                                 really [24] - 7:15,                                   requirement [5] -
                                         41:1                                                 relying [2] - 9:4, 26:23
            post [2] - 44:6, 48:9                                   10:10, 10:12, 12:12,                                  33:19, 42:5, 61:1,
                                        properly [3] - 36:17,                                 remain [1] - 15:10
            post-suit [2] - 44:6,                                   14:12, 15:17, 16:22,                                  61:6, 61:8
                                         59:25, 60:10                                         remaining [1] - 44:20
             48:9                                                   17:12, 18:10, 22:17,                                 requires [3] - 8:12,
                                        proposition [1] -                                     remember [3] - 19:24,
            potential [1] - 9:18                                    23:14, 25:8, 27:10,                                   44:15, 59:19
                                         33:10                                                 21:7, 40:15
            potentially [3] - 34:1,                                 28:7, 28:24, 29:16,                                  requisite [1] - 63:9
                                        provide [2] - 6:12,                                   remind [1] - 4:18
             42:20, 51:21                                           30:13, 34:25, 35:6,                                  resolution [2] - 60:13,
                                         52:1                                                 Remote [1] - 1:16
            power [1] - 51:22                                       35:25, 36:6, 46:12,                                   61:23
                                        provider [2] - 14:4,                                  remote [57] - 5:20,
            practice [1] - 62:23                                    46:15, 50:23                                         resolve [6] - 33:5,
                                         39:22                                                 5:21, 6:2, 6:3, 7:11,
            pre [5] - 43:25, 44:14,                                realm [1] - 54:9                                       38:15, 59:19, 60:7,
                                        provides [1] - 8:4                                     8:23, 12:14, 12:15,
             44:15, 47:25, 48:1                                    reason [1] - 12:2                                      61:11, 61:17
                                        providing [1] - 51:21                                  12:16, 14:1, 15:16,
            pre-suit [5] - 43:25,                                  reasons [3] - 22:3,                                   resolving [1] - 15:5
                                        pull [2] - 25:15, 38:4                                 19:5, 19:18, 20:10,
             44:14, 44:15, 47:25,                                   43:5, 60:17                                          resource [2] - 7:2,
                                        purported [4] - 52:13,                                 20:11, 20:19, 20:22,
             48:1                                                  receipt [1] - 58:22                                    12:23
                                         56:10, 57:4, 59:7                                     20:23, 21:1, 24:15,
            precedent [1] - 8:15                                   receive [2] - 19:12,                                  resources [9] - 18:22,
                                        purportedly [1] -                                      24:19, 24:23, 24:24,
            precedential [1] -                                      27:12                                                 27:14, 27:22, 28:10,
                                         62:22                                                 25:18, 28:7, 28:10,
             26:14                                                 received [1] - 40:23                                   28:11, 41:19, 41:22,
                                        purpose [3] - 22:15,                                   30:1, 30:2, 31:20,


25 of 28 sheets                                                       Page 9 to 9 of 12                                              02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 27 of 29 PageID #: 851
                                                                                        10


             53:5, 53:10               64:11                      28:10, 28:11, 28:15,      skip [1] - 21:25           stacks [1] - 27:25
           respect [13] - 6:8,        scheme [1] - 14:7           29:1, 29:15, 29:21,       slide [21] - 4:10, 4:25,   stage [7] - 15:6, 15:23,
             9:13, 14:18, 19:2,       school [1] - 21:9           30:1, 30:2, 31:20,         5:12, 7:17, 11:9,          25:24, 32:11, 40:2,
             19:23, 46:19, 46:25,     screen [6] - 4:7, 5:1,      32:3, 33:2, 36:2,          11:12, 12:20, 13:24,       58:10, 60:11
             47:2, 47:21, 47:22,       5:2, 5:10, 16:13           36:5, 36:7, 36:8,          19:9, 23:2, 28:3,         standard [6] - 35:13,
             58:15                    scroll [1] - 16:19          37:7, 38:22, 39:7,         30:21, 32:2, 33:14,        35:16, 35:17, 37:3,
           respectfully [2] -         second [6] - 11:2,          39:14, 40:21, 41:4,        34:6, 34:12, 35:3,         49:17, 62:10
             23:25, 24:1               20:4, 31:6, 35:21,         41:5, 45:7, 45:23          35:14, 41:18, 42:4,       standards [1] - 49:17
           respects [1] - 63:18        43:14                     service [2] - 14:4,         43:24                     start [9] - 2:23, 4:14,
           respond [1] - 26:19        seconds [1] - 48:13         39:21                     slides [5] - 4:5, 4:6,      5:8, 16:21, 18:13,
           response [2] - 41:11,      Section [9] - 15:5,        services [3] - 27:6,        25:15, 25:16, 30:17        30:21, 36:14, 38:18,
             58:13                     29:6, 49:16, 58:9,         27:7, 62:7                software [11] - 27:25,      45:16
           restricting [1] - 44:5      58:13, 60:14, 60:19,      session [1] - 10:24         32:7, 41:22, 45:7,        starting [1] - 9:11
           restrictions [1] - 33:18    60:20, 61:23              set [8] - 7:1, 7:7, 9:8,    45:25, 54:2, 54:14,       starts [1] - 33:10
           result [4] - 24:15,        section [2] - 32:5,         19:11, 21:10, 21:15,       54:15, 54:19, 55:9        state [5] - 13:15,
             24:16, 56:7               49:17                      35:13, 49:21              solutions [1] - 54:4        13:16, 49:10, 50:9,
           resultant [1] - 59:4       secure [1] - 22:20         sets [4] - 4:5, 8:5,       something ) [1] - 53:14     62:1
           review [2] - 63:19,        security [19] - 10:16,      62:12, 62:21              somewhat [1] - 26:22       statements [1] - 36:16
             63:25                     23:3, 23:18, 24:3,        setting [3] - 9:17,        sorry [4] - 9:1, 11:7,     STATES [1] - 1:1
           reviewing [1] - 50:10       25:2, 37:1, 38:24,         21:10, 46:2                32:12, 45:24              States [1] - 1:20
           rewrite [1] - 37:6          39:24, 45:18, 52:14,      several [1] - 62:12        sort [9] - 14:14, 17:11,   static [1] - 11:5
           rise [3] - 14:11, 56:23,    53:1, 53:22, 54:20,       shall [3] - 2:25, 63:4,     18:22, 27:18, 28:15,      stating [3] - 49:7,
             62:25                     55:10, 56:10, 56:16,       63:16                      37:22, 38:20, 41:13,       50:23, 63:8
           rises [1] - 38:7            57:22, 58:5               share [2] - 5:10, 16:12     41:19                     station [2] - 13:1, 13:7
           rooted [1] - 55:19         Security [1] - 62:7        shocking [1] - 26:22       sounds [3] - 17:11,        stations [5] - 12:15,
           Rosemary [2] - 3:5,        security -based [1] -      short [1] - 18:17           17:20, 18:15               12:16, 12:18, 51:16,
             3:10                      56:10                     shortcomings [1] -         space [2] - 26:21,          51:25
           ROSEMARY [1] - 1:24        see [13] - 5:9, 11:6,       55:21                      28:11                     statute [4] - 47:9,
           roughly [1] - 10:19         13:24, 14:24, 16:13,      show [2] - 4:7, 45:13      speaking [1] - 11:6         47:10, 47:17, 47:23
           Router [1] - 62:7           16:15, 23:2, 24:1,        shown [1] - 19:9           spec [4] - 25:10,          stenographic [1] -
           router [2] - 45:19,         28:2, 30:17, 33:14,       shows [1] - 12:4            25:12, 39:3, 40:15         64:23
             45:22                     34:13, 48:2               side [4] - 12:20, 13:23    special [5] - 29:1,        step [33] - 11:9, 11:23,
           routine [6] - 57:19,       seeing [1] - 5:11          side-by-side [2] -          29:13, 29:14, 30:9         13:15, 14:18, 14:19,
             59:10, 59:18, 59:24,     seek [1] - 7:9              12:20, 13:23              specific [21] - 5:24,       14:23, 18:25, 22:3,
             60:5, 61:19              seem [3] - 33:4, 46:7,     signal [1] - 12:17          8:4, 13:20, 14:3,          22:20, 22:21, 23:1,
           Rule [2] - 7:19, 50:6       55:7                      significant [6] - 11:2,     19:10, 24:19, 25:9,        23:2, 24:4, 24:5,
           rule [3] - 11:17, 48:22,   sell [1] - 63:5             31:19, 35:5, 47:16,        25:13, 30:21, 32:7,        24:6, 24:9, 25:23,
             49:5                     selling [1] - 63:5          50:18, 52:8                33:19, 36:9, 39:25,        27:23, 29:24, 35:12,
           ruled [1] - 26:3           semaConnect [1] -          significantly [1] -         42:22, 46:5, 46:7,         36:6, 40:6, 53:3,
           rules [7] - 7:1, 7:7,       51:11                      35:19                      48:15, 54:1, 54:4,         57:8, 58:11, 59:20,
             13:2, 13:3, 13:6,        send [2] - 12:17, 30:1     silent [1] - 7:25           54:18, 59:3                60:3, 60:21, 60:23,
             50:3                     sending [2] - 25:19,       similar [8] - 9:12,        specifically [11] -         60:24, 61:10
           ruling [6] - 29:6,          40:19                      12:21, 24:2, 24:22,        14:6, 28:6, 37:15,        still [8] - 11:4, 23:17,
             41:25, 42:14, 49:1,      sends [2] - 6:4, 30:5       30:6, 30:8, 57:2,          42:17, 44:7, 45:4,         28:4, 32:18, 36:8,
             49:20, 61:25             sense [4] - 6:7, 12:22,     58:14                      45:22, 47:8, 47:10,        37:11, 37:15, 42:1
           rulings [4] - 49:7,         14:18, 27:2               similarly [3] - 12:19,      48:3, 62:2                stop [1] - 11:1
             49:22, 64:2, 64:6        sent [1] - 6:16             13:11, 38:9               specification [19] -       storage [14] - 10:20,
           run [3] - 25:21, 54:15,    sentence [1] - 17:20       Simio [1] - 35:14           6:11, 7:25, 8:4, 8:9,      19:5, 28:11, 28:12,
             54:19                    sentences [2] - 18:14,     simple [1] - 43:6           9:3, 9:5, 9:7, 10:12,      33:7, 38:11, 57:17,
           running [2] - 37:19,        18:18                     simplified [1] - 19:6       10:13, 15:14, 20:1,        58:4, 58:15, 58:21,
             46:17                    separate [5] - 20:18,      simply [6] - 31:3,          20:2, 51:16, 51:23,        59:6, 59:13, 61:2,
                                       23:7, 31:5, 31:11,         34:24, 35:9, 44:2,         54:24, 55:19, 56:13,       61:6
                                       36:5                       59:10, 61:19               59:16                     store [2] - 22:12,
                      S                                                                     specificity [1] - 43:22
                                      server [46] - 5:20, 6:3,   simultaneously [1] -                                   22:14
           Safety [1] - 2:12           6:17, 6:21, 7:11,          40:25                     specified [2] - 33:16,     stored [9] - 6:20, 10:5,
           SAFETY [1] - 1:6            8:24, 10:3, 10:4,         single [1] - 34:2           43:17                      20:13, 21:15, 21:19,
           SANJEEV [1] - 2:10          12:16, 14:1, 14:3,        situation [4] - 14:15,     SpinCloud [2] - 26:25,      21:24, 54:4, 54:15,
           Sanjeev [1] - 3:17          14:4, 15:16, 20:13,        22:6, 22:7, 23:14          28:8                       55:12
           save [2] - 29:5, 37:20      20:19, 21:24, 21:25,      situations [1] - 41:4      spot [1] - 40:15           storing [9] - 14:12,
           schedule [2] - 64:9,        24:15, 25:18, 28:7,       skill [1] - 43:9           squarely [1] - 41:25        20:16, 20:19, 21:24,


02/28/2021 08:40:45 PM                                             Page 10 to 10 of 12                                                       26 of 28 sheets
              Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 28 of 29 PageID #: 852
                                                                                         11


             28:24, 29:14, 30:9,       Systems [1] - 49:19          47:19, 47:24, 48:8,        28:21, 32:1, 35:12,      32:23, 41:10
             57:20, 59:1               systems [4] - 50:1,          48:12, 48:20, 49:4,        42:2, 50:10             unlike [1] - 55:1
            straight [1] - 24:6         53:23, 58:25, 59:4          64:10, 64:14, 64:19      turned [1] - 12:16        unpublished [1] -
            strategic [1] - 12:5                                  themselves [1] - 37:4      Turning [1] - 60:15        26:14
            streamline [1] - 50:25                T               theory [1] - 25:11         turning [2] - 50:20,      up [10] - 17:14, 23:2,
            Street [1] - 1:17                                     thereby [1] - 60:5           57:8                     25:15, 29:16, 30:4,
            stress [1] - 31:18         talks [9] - 9:8, 9:17,     therefore [8] - 7:19,      turns [1] - 48:5           37:18, 40:4, 44:12,
            stressed [1] - 31:1          10:1, 10:13, 14:2,         10:7, 42:21, 54:5,       twenty [1] - 48:23         46:2, 46:8
            stretch [1] - 6:7            14:12, 40:16, 46:1,        61:8, 61:15, 61:21,      two [33] - 4:1, 4:3,      update [1] - 10:4
            strong [1] - 23:1            46:4                       63:15                      4:11, 13:15, 14:19,     upheld [1] - 26:16
            structure [2] - 7:15,      TCL [1] - 52:17            third [2] - 8:13, 8:14       14:23, 22:21, 23:1,     usage [1] - 46:2
             55:8                      technical [2] - 7:10,      third -party [2] - 8:13,     24:5, 24:6, 24:10,      useful [1] - 10:14
            structures [1] - 34:3        55:17                      8:14                       26:1, 29:24, 31:4,      user [42] - 5:20, 6:1,
            student [1] - 40:17        technological [3] -        thirty [2] - 19:25,          34:7, 34:21, 35:12,      7:13, 8:5, 8:6, 8:10,
            stuff [2] - 39:13, 39:20     52:13, 55:20, 56:14        48:13                      35:16, 36:7, 40:6,       8:15, 8:18, 8:21,
            subject [2] - 20:24,       Technologies [1] -         thirty-eight [1] - 19:25     43:5, 43:21, 49:22,      8:22, 9:9, 9:15, 9:17,
             50:7                        54:12                    thorough [1] - 49:9          57:8, 58:11, 59:20,      9:19, 9:21, 10:6,
            submissions [2] -          Technology [2] - 22:5,     thread [1] - 28:23           60:3, 60:18, 60:24,      10:8, 13:7, 14:2,
             49:11, 49:14                52:17                    three [3] - 4:5, 5:19,       61:10, 62:18, 64:7       19:19, 20:10, 20:18,
            submit [1] - 29:7          technology [19] -            27:25                    two-step [1] - 29:24       20:25, 21:1, 21:11,
            submitted [2] - 4:4,         5:17, 12:1, 18:11,       three-layered [1] -        Twombly [1] - 63:15        21:15, 23:17, 23:19,
             4:5                         22:18, 22:19, 22:22,       27:25                    type [4] - 7:8, 10:16,     25:1, 25:3, 25:17,
            substantially [1] -          22:23, 22:24, 23:15,     threshold [2] - 62:13,       12:8, 23:7               28:14, 29:2, 29:3,
             57:2                        23:21, 39:12, 52:7,        62:25                    types [3] - 10:23,         30:1, 30:5, 30:10,
            successful [1] - 32:16       53:18, 54:9, 55:3,       today [13] - 16:23,          13:17                    41:6, 46:2, 55:13,
                                         55:4, 55:15, 56:1,         45:6, 49:4, 49:13,       typical [3] - 22:11,       57:23
            Sudor [1] - 3:12
                                         56:16                      49:20, 50:24, 51:10,       23:6, 36:10             user's [6] - 5:22, 6:5,
            SUDOR [1] - 2:2
                                       telecommunication            56:23, 60:8, 61:5,       typically [3] - 22:15,     12:23, 46:1, 50:2,
            suffered [1] - 51:17
                                         [1] - 27:14                61:14, 63:24, 64:3         23:8, 23:17              55:6
            suffices [1] - 22:1
                                       tendency [1] - 18:25       together [9] - 13:22,                                users [4] - 9:7, 9:12,
            sufficient [6] - 17:3,
                                       termed [1] - 5:25            31:7, 31:14, 40:10,                 U               11:16, 24:19
             40:1, 46:12, 46:13,
                                       terms [6] - 17:8,            45:8, 56:24, 60:18,                                uses [1] - 40:25
             57:15, 58:17
                                         25:23, 43:10, 53:8,        60:20                    U.S [3] - 49:23, 49:24,   utility [2] - 51:18, 52:1
            suggest [3] - 31:2,
                                         53:17, 56:5              took [2] - 40:7, 48:21      64:25
             33:21, 58:4
                                       test [1] - 29:24           tool [3] - 24:19, 24:23,   U.S.C [1] - 62:22                     V
            suggested [2] - 50:23,
                                       text [1] - 11:17             55:15                    uncontradicted [1] -
             58:19
                                       texting [1] - 7:3          tools [2] - 53:21,          60:9                     various [4] - 18:21,
            suggesting [2] - 53:9,
                                       THE [81] - 1:1, 1:2,         56:18                    unconventional [5] -       51:4, 52:24, 56:2
             56:6
                                         1:20, 2:10, 2:20, 3:2,   totally [1] - 43:7          57:14, 57:20, 58:4,      vehicle [1] - 12:14
            suit [8] - 43:25, 44:6,
                                         3:8, 3:14, 3:19, 3:24,   touch [1] - 5:16            58:19, 59:3              vehicles [2] - 51:16,
             44:14, 44:15, 47:25,
                                         5:2, 5:4, 5:13, 7:24,    touted [3] - 10:11,        unconventionality [3]      51:22
             48:1, 48:9, 60:22
                                         8:25, 9:2, 9:22, 11:1,     51:21, 52:13              - 58:14, 59:6, 59:13     venture [1] - 24:14
            sum [1] - 56:19
                                         11:24, 13:13, 14:14,     transcript [1] - 64:23     under [6] - 17:20,        verification [2] - 55:7,
            summarize [2] - 5:17,
                                         16:1, 16:4, 16:10,       treat [2] - 31:14, 50:14    29:24, 58:13, 59:9,       55:9
             35:15
                                         16:15, 16:17, 16:21,     treated [2] - 31:12,        60:19, 63:4              verifies [1] - 54:19
            summary [2] - 60:12,
                                         17:1, 17:6, 17:10,         38:9                     underlying [2] - 63:9,    versions [1] - 62:6
             61:21
                                         17:16, 17:18, 17:23,     treats [1] - 50:17          63:11                    vertical [1] - 28:1
            supplies [1] - 35:18
                                         18:1, 18:3, 18:8,        tried [1] - 27:23          understood [4] - 7:24,    via [1] - 41:22
            supply [1] - 35:22
                                         18:13, 18:19, 19:16,                                 59:17, 59:24, 61:19      viability [1] - 33:12
            support [7] - 25:10,                                  tries [1] - 10:17
                                         20:8, 20:15, 20:21,                                 Uniloc [5] - 13:11,       viable [2] - 33:10,
             36:1, 36:13, 36:20,                                  Truckin [1] - 49:19
                                         22:16, 23:13, 26:4,                                  26:13, 26:16, 26:25,      33:23
             57:24, 59:16, 59:22                                  true [3] - 7:22, 36:12,
                                         26:17, 28:17, 28:19,                                 28:13                    view [7] - 12:12, 19:6,
            supposed [1] - 29:13                                    64:23
                                         30:14, 30:18, 31:6,                                 unique [9] - 6:22,         51:7, 52:10, 52:21,
            survive [4] - 17:3,                                   try [7] - 17:21, 25:19,
                                         31:21, 32:9, 32:14,                                  13:23, 29:3, 36:9,        53:7, 53:14
             17:4, 58:11, 58:18                                     29:4, 29:5, 39:22,
                                         32:25, 37:19, 37:24,                                 39:7, 39:9, 39:10,       viewed [3] - 19:11,
            system [16] - 5:19,                                     39:23, 48:23
                                         38:6, 38:10, 38:14,                                  39:11                     49:12, 55:2
             6:10, 8:11, 11:20,                                   trying [3] - 11:20,
                                         38:17, 41:14, 44:11,                                unit [1] - 21:13          viewing [2] - 56:11,
             12:14, 12:21, 12:25,                                   22:7, 25:21
                                         44:18, 44:22, 44:24,                                UNITED [1] - 1:1           57:3
             13:4, 13:10, 19:3,                                   Tuesday [1] - 1:15
                                         45:10, 46:5, 46:16,                                 United [1] - 1:20         virtue [1] - 24:16
             27:14, 34:8, 40:12,                                  tunnel [1] - 18:16
                                         47:4, 47:7, 47:12,                                  unless [3] - 11:6,        volatile [2] - 21:17,
             51:24, 52:23, 59:4                                   turn [7] - 17:14, 21:17,


27 of 28 sheets                                                     Page 11 to 11 of 12                                            02/28/2021 08:40:45 PM
             Case 1:20-cv-01339-MN Document 49 Filed 06/18/21 Page 29 of 29 PageID #: 853
                                                                                        12


            30:10
           volume [1] - 17:14
           Vowell [3] - 3:11,
            41:10, 44:19
           VOWELL [14] - 2:3,
            3:13, 44:19, 44:23,
            45:2, 45:14, 46:10,
            46:19, 47:6, 47:8,
            47:15, 47:20, 48:2,
            48:10
           vulnerabilities [1] -
            8:20
           vulnerability [1] -
            19:14


                         W
           wait [2] - 31:6
           wants [1] - 37:23
           warranted [1] - 63:22
           water [1] - 17:20
           ways [1] - 14:15
           website [1] - 7:3
           whereas [2] - 50:22,
            55:10
           wherein [1] - 8:17
           whole [3] - 55:2,
            56:12, 57:3
           WiFi [2] - 45:18, 62:7
           Wilmington [1] - 1:18
           win [2] - 32:18, 33:8
           wireless [1] - 27:5
           words [5] - 18:9,
            18:15, 34:21, 39:25,
            45:10
           works [2] - 13:4, 13:10
           worth [1] - 58:7
           written [4] - 7:16,
            43:25, 49:6, 49:8
           wrote [1] - 29:12


                         Y
           years [1] - 26:1
           yourself [1] - 25:25


                         Z
           Zoom   [1]   - 4:2


                         §
           § [2] - 62:22, 63:4




02/28/2021 08:40:45 PM                       Page 12 to 12 of 12                        28 of 28 sheets
